Exhibit 10.1

AMENDED AND RESTATED MASTER LOAN AGREEMENT

THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (the “Agreement”), dated as of
February 3, 2015 between ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.,
a Delaware limited liability company, MCDAVID PLANO-ACRA, L.L.C., a Delaware
limited liability company, ATLANTA REAL ESTATE HOLDINGS L.L.C., a Delaware
limited liability company, ASBURY DELAND HUND, LLC, a Delaware limited liability
company, AVENUES MOTORS, LTD., a Florida limited partnership (successor by
merger to 10859 PHILIPS HIGHWAY L.L.C.), C&O PROPERTIES, LTD., a Florida limited
partnership, ASBURY AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited liability
company, ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C., a
Delaware limited liability company, CROWN GPG L.L.C., a Delaware limited
liability company, ASBURY AUTOMOTIVE MISSISSIPPI LLC, a Delaware limited
liability company, Q AUTOMOTIVE JACKSONVILLE FL, LLC, a Delaware limited
liability company, ASBURY ATLANTA FORD, LLC, a Delaware limited liability
company, and ASBURY FT. WORTH FORD, LLC, a Delaware limited liability company
(each referred to herein individually and collectively as “Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as successor
in interest to Wachovia Bank, National Association (together with its successors
and assigns, “Lender”) amends and restates in its entirety that certain Master
Loan Agreement dated as of June 4, 2008, as modified from time to time (the
“Original Loan Agreement”). This Agreement is not a novation to the extent of
any Obligations (as hereinafter defined) currently outstanding under the
Original Loan Agreement.

W I T N E S S E T H :

In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:

1. Definitions. Capitalized terms that are not otherwise defined herein shall
have the meanings set forth in this Section 1.

1.1 Defined Terms:

“Advance” or “Advances” has the meaning set forth in Section 2.1 hereof.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitment” has the meaning set forth in Section 2.1.1 hereof.

“ALTA” means American Land Title Association, or any successor thereto.

“Applicable Margin” means as to any portion of any Loan that is a LIBOR Loan,
2.50% per annum.

“Appraisal” means an appraisal prepared in accordance with the requirements of
FIRREA, prepared by an independent third party appraiser holding an MAI
designation, and who is State licensed or State certified if required under the
laws of the State where the Property is located, who meets the requirements of
FIRREA and who is otherwise acceptable to Lender in all respects.



--------------------------------------------------------------------------------

“Appraised Value” means, as to any Property, the value of the Property
determined by Appraisal as set forth on Exhibit A-3 attached hereto and made a
part hereof.

“Arbitration Rules” has the meaning set forth in Section 11.16.

“Asbury” means Asbury Automotive Group, Inc., a Delaware corporation.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Business Day” means a weekday on which Lender is open for business in
Charlotte, North Carolina.

“Change of Control”, as to any Borrower, means the occurrence of any of the
following: (a) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of transactions, of all of the properties or assets of Borrower to any Person
the result of which Borrower ceases to be a Subsidiary of Asbury; (b) the
adoption of a plan relating to the liquidation or dissolution of Borrower; or
(c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that Borrower ceases to be a
Subsidiary of Asbury.

“Closing Date” means the date on which all of the conditions precedent in
Section 3 of this Agreement are satisfied and the Loan is made under this
Agreement.

“Code” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used in this Agreement and in any financing statement filed
in connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.

“Collateral” means the Property and all Fixtures of the Property pledged by a
Borrower to Lender as security for the Loan.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Dealership Property” means each Property at which the primary use is the sale
of motor vehicles pursuant to a Franchise Agreement with an automobile
manufacturer, as such Dealership Properties are designated on Exhibit A-2
attached hereto and made a part hereof.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all direct or contingent

 

2



--------------------------------------------------------------------------------

obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (c) net obligations of such Person under any Swap Agreements,
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the
original specified due date thereof, or if such trade account payable has no
specified due date, the date on which such trade account payable was created),
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, (f) capital leases and Synthetic Lease Obligations, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, and (h) all guarantees of such Person in respect of any of the
foregoing.

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. The amount of Debt of the type described in clause (e) above to
the extent the recourse for such Debt is limited to recourse against the
property subject to the Lien described in clause (e) shall be deemed to be an
amount equal to the lesser of (x) the fair market value of the property subject
to such Lien and (y) the outstanding amount if indebtedness secured by such
Lien. The term “Debt” shall not include indebtedness to the extent that it has
been defeased or satisfied and discharged in accordance with the terms of the
documents governing such indebtedness; provided that (i) to the extent the
deposit of assets with the applicable holders (or trustee on behalf of such
holders) is required in connection with the defeasance or satisfaction and
discharge of such indebtedness, such assets are limited to cash and cash
equivalents and (ii) none of the assets associated with such defeasance, or any
income earned on such assets, shall be included in the calculation of any
financial covenant or ratio or incurrence test hereunder.

“Default” has the meaning set forth in the definition of Event of Default.

“Default Rate” on any date, means a rate per annum that is equal to 2.0% in
excess of the rate otherwise applicable to the Loan or any other Obligations
outstanding on such date, provided that Obligations under Swap Agreements shall
bear interest at the Default Rate determined in accordance with the terms of
said Swap Agreements.

“Default Period” means a period, occurring from time to time during the term of
the Loan, commencing on the date on which an Event of Default occurs and
continuing until the date ending on which the applicable Event of Default has
been cured and such cure has been accepted by Lender in its sole and absolute
discretion or waived by Lender in its sole and absolute discretion.

“Deposit Account” has the meaning set forth in the Code.

 

3



--------------------------------------------------------------------------------

“Draw Period” means the period from and including the date hereof through but
excluding the Draw Termination Date.

“Draw Termination Date” means February 1, 2016.

“Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter in effect.

“ERISA” has the meaning set forth in Section 4.14.

“Event of Default” means any event specified as such in Section 9.1 hereof
(“Event of Default”), provided that there shall have been satisfied any
requirement in connection with such event for the giving of notice or the lapse
of time, or both; “Default” or “default” means any of such events, whether or
not any such requirement for the giving of notice or the lapse of time or the
happening of any further condition, event or act shall have been satisfied.

“Excluded Rate Contract Obligation” means, with respect to any Borrower or
Guarantor, any guarantee of any Swap Agreement if, and only to the extent that
and for so long as, all or a portion of the guarantee of such Borrower or
Guarantor of, or the grant by such Borrower or Guarantor of a security interest
to secure, such Swap Agreement (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Borrower’s or Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the guarantee or the grant of
such security interest becomes effective with respect to such Swap Agreement. If
an obligation under a Swap Agreement arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
obligation under a Swap Agreement that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

“Fixtures” has the meaning set forth in the Code.

“Franchise Agreements” means all franchise, personal sales and service, dealer
term sales and service, public ownership agreements and other operating
agreements (including, without limitation, any buy-sell agreements or similar
agreements affecting the control of the business being operated at or from the
Property) pursuant to which the business is being operated at or from the
Property.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
State, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

4



--------------------------------------------------------------------------------

“Ground Lease” means that certain lease dated as of July 18, 1986, as amended
from time to time, between The Gelber Family Limited Partnership and Gelber and
Bank, L.L.C., as landlord, and Luxus Imports Company, as tenant, which covers
that certain portion of the Property located at 740 Center Parkway Drive, 11912
and 11904 Olive Boulevard and 749 Decker Lane, Creve Coeur, St. Louis County,
Missouri, as such lease has been assigned and assumed pursuant to that certain
Assignment and Assumption of Lease by and between Sieben, Inc. (successor in
interest to Luxus Imports Company), as assignor, and Asbury St. Louis Gen
L.L.C., as assignee, and as further assigned and assumed pursuant to that
certain Assignment and Assumption of Lease by and between Asbury St. Louis Gen
L.L.C., as assignor, and Asbury Automotive St. Louis, L.L.C. (“St. Louis
Borrower”), as assignee.

“Guarantor” means each, any and all of (a) Asbury, (b) NP MZD L.L.C., (c) Asbury
Atlanta K L.L.C., (d) Tampa Kia L.P., (e) Asbury St. Louis LR L.L.C., (f) Asbury
St. Louis Lex L.L.C., (g) Crown GAC L.L.C., (h) CHO Partnership Ltd., (i) Asbury
Atlanta Toy L.L.C., (j) Asbury MS Gray-Daniels L.L.C., and (k) any other Person
now or hereafter guaranteeing, endorsing or otherwise becoming liable for any
Obligations of Borrower.

“Guaranty Agreement” means any guaranty now or hereafter executed and delivered
by any Guarantor to Lender, as it may be modified.

“Hazardous Materials” means oil, petroleum products and compounds containing
them, including gasoline, diesel fuel and oil; explosives; flammable materials,
radioactive materials, polychlorinated biphenyls (“PCBs”), and compounds
containing them; lead and lead based paint, asbestos and asbestos-containing
materials in any form that is or could become friable, underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which at any Property is prohibited by any
Governmental Authority; any substance that requires special handling; and any
other hazardous or toxic substances, hazardous waste, regulated substances or
hazardous air pollutants defined as such under any existing or future
Environmental Law.

“Improvements” means all buildings and improvements now or hereafter erected on
the Property and all Fixtures now or hereafter attached to or installed in or
upon the Property or any buildings or improvements situated thereon.

“Jurisdiction” means the State of New York.

“Knowledge” means the actual knowledge of any Person obtained after making
reasonable inquiry and exercising reasonable diligence with respect to the
particular matter in question.

“Lease” means each, any and all present and future leases, subleases, licenses,
or occupancy agreements of all or any portion of any Property, together with any
renewals, modifications or replacements thereof, and any options, rights of
first refusal or guarantees of any lease now or hereafter in effect.

“LIBOR” means the rate of interest per annum determined by Lender based on the
rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as reported
on Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00
a.m., London time, two LIBOR Business Days prior to the first day of such LIBOR
Period (or if not so reported, then as determined by Lender from another
recognized source or interbank quotation), rounded upward, if necessary, to the
nearest 1/100 of 1%.

 

5



--------------------------------------------------------------------------------

“LIBOR Business Day” means with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, any
day that is a Business Day and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

“LIBOR Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the LIBOR Rate.

“LIBOR Period” means, as to any LIBOR Loan, a period of one (1) month during
which the entire outstanding principal balance of the LIBOR Loan bears interest
determined in relation to LIBOR, with the understanding that:

(a) the initial LIBOR Period shall commence on the date such LIBOR Loan is
disbursed and shall continue up to, but shall not include, the first day of the
immediately following month, subject to the provisions of (c) below;

(b) thereafter each LIBOR Period shall commence automatically, without notice to
or consent from Borrower, on the first day of each month and shall continue up
to, but shall not include, the first day of the immediately following month;

(c) if any LIBOR Period is scheduled to commence on a day that is not a LIBOR
Business Day, then such LIBOR Period shall commence on the next succeeding LIBOR
Business Day (and the preceding LIBOR Period shall continue up to, but shall not
include, the first day of such LIBOR Period), unless the result of such
extension would be to cause such LIBOR Period to begin in the next calendar
month, in which event such LIBOR Period shall commence on the immediately
preceding LIBOR Business Day (and the preceding LIBOR Period shall continue up
to, but shall not include, the first day of such LIBOR Period); and

(d) if, on the first day of the last LIBOR Period applicable hereto the
remaining term of the LIBOR Loan is less than one (1) month, said LIBOR Period
shall be in effect only until the scheduled maturity date hereof.

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, statutory
lien or other lien arising by operation of law, security interest, trust
arrangement, security deed, financing lease, collateral assignment or other
encumbrance, conditional sale or title retention agreement, or any other
interest in property designed to secure the repayment of Obligations, whether
arising by agreement or under any statute or law or otherwise.

“Loan” or “Loans” means the Term Loan with Draw Period.

“Loan Documents” means this Agreement, each Mortgage, Note, Guaranty Agreement,
UCC-1 financing statements and all other documents and instruments now or
hereafter evidencing, describing, guaranteeing or securing the Obligations
contemplated hereby or delivered in connection herewith, as they may be
modified, amended, extended, renewed or substituted from time to time, but does
not include Swap Agreements.

“Loan to Value Ratio” means the aggregate outstanding principal balance of the
Loans as of any date of determination, divided by an amount equal to the sum of
the Appraised Value of each of the Properties.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrowers and the Guarantors taken
as a whole; (b) a material impairment of the rights and remedies of the Lender
under any Loan Document, or of ability of the Borrowers and the Guarantors taken
as a whole to perform their respective obligations under the respective Loan
Documents to which any of them is a party; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrowers
and the Guarantors taken as a whole of the Loan Documents; or (d) a material
adverse effect on the Collateral, taken as a whole.

“Material Agreement” means an agreement to which Borrower or Guarantor is a
party (other than the Loan Documents) (a) which is deemed to be a material
contract as provided in Regulation S-K promulgated by the Securities and
Exchange Commission under the Securities Act of 1933 or (b) for which breach,
termination, cancellation, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect and shall include, without
limitation, any operating lease of any Property or any Franchise Agreement or
dealership agreement.

“Material Casualty Loss” has the meaning set forth in Section 5.6.4 hereof.

“Maximum Aggregate Amount” has the meaning set forth in Section 2.1.1 hereof.

“Mortgage” means any mortgage, deed of trust or similar instrument now or
hereafter executed by Borrower or other Person granting Lender a security
interest in any Collateral and granting Lender an assignment of the Leases to
secure the Obligations of such Borrower, as modified, restated or replaced from
time to time.

“Note” or “Notes” shall mean each Term Note and any other promissory note now or
hereafter evidencing any Obligations, and all modifications, extensions and
renewals thereof.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.

“Obligations” means, with respect to each Borrower, all obligations now or
hereafter owed to Lender or any Affiliate of Lender by such Borrower related to
the Loans, this Agreement or the Loan Documents, including, without limitation,
amounts owed or to be owed under the terms of the Loan Documents, or arising out
of the transactions described therein, including, without limitation, the Loans,
all fees, all existing and future obligations under any Swap Agreements between
Lender or any Affiliate of Lender and such Borrower or Guarantor which are
executed in connection with or related to the Loans (including obligations under
such Swap Agreements entered into prior to any transfer or sale of Lender’s
interests hereunder if Lender ceases to be a party hereto), all costs of
collection, attorneys’ fees and expenses of or advances by Lender which Lender
pays or incurs in discharge of obligations of such Borrower under the Loan to
such Borrower or to inspect, repossess, protect, preserve, store or dispose of
any Collateral owned by such Borrower, whether such amounts are now due or
hereafter become due, direct or indirect and whether such amounts due are from
time to time reduced or entirely extinguished and thereafter re-incurred in each
case to the extent otherwise payable under the Loan Documents; provided, that
Obligations of any Borrower or any Guarantor shall not include any Excluded Rate
Contract Obligations solely of such Person.

“Parent” means any corporation, partnership or other entity that directly or
indirectly, owns more than fifty percent (50%) of the stock, capital or income
interests, or other beneficial interests, of a Person or which effectively
controls such Person.

 

7



--------------------------------------------------------------------------------

“Permitted Debt” has the meaning set forth in Section 6.1 hereof.

“Permitted Liens” has the meaning set forth in Section 6.2 hereof.

“Person” means any natural person, corporation, unincorporated organization,
trust, joint-stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.

“Prime Landlord” means collectively The Gelber Family Limited Partnership and
Gelber and Bank, L.L.C., and any other landlord under the Ground Lease.

“Properly Contested” means, in the case of any Debt of any Borrower or Guarantor
(including any taxes) that is not paid as and when due or payable by reason of
such Borrower’s or Guarantor’s bona fide dispute concerning its liability to pay
same or concerning the amount thereof, (a) such Debt is being properly contested
in good faith by appropriate proceedings timely instituted and diligently
conducted; (b) such Borrower or Guarantor has established appropriate reserves
as shall be required in conformity with GAAP; (c) the non-payment of such Debt
will not have a Material Adverse Effect and will not result in a forfeiture or
sale of any assets of such Borrower or Guarantor; (d) no Lien is imposed upon
any of such Borrower’s or Guarantor’s assets with respect to such Debt unless
such Lien is at all times junior and subordinate in priority to the Liens in
favor of Lender (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(e) if the Debt results from, or is determined by the entry, rendition or
issuance against such Borrower or Guarantor or any of its assets of a judgment,
writ, order or decree, enforcement of such judgment, writ, order or decree is
stayed pending a timely appeal or other judicial review; (f) if such contest is
abandoned, settled or determined adversely (in whole or in part) to such
Borrower or Guarantor, such Borrower or Guarantor forthwith pays such Debt and
all penalties, interest and other amounts due in connection therewith; and
(g) such Borrower shall notify Lender thereof.

“Property” has the meaning set forth in Section 2.1.4 of this Agreement.

“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to any Environmental Law.

“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 8, 2013, among Asbury as a Borrower, and certain
of its subsidiaries as Vehicle Borrowers, Bank of America, N.A., as
Administrative Agent, Revolving Swing Line Lender, New Vehicle Floorplan Swing
Line Lender and Used Vehicle Floorplan Swing Line Lender and an L/C Issuer, and
The Other Lenders Party thereto, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
N.A., as co-Syndication Agents, Toyota Motor Credit Corporation and Mercedes
Benz Financial Services USA LLC, as Co-Documentation Agents and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Sole Lead Arranger and Sole Book
Manager, as renewed and/or extended from time to time. For so long as Lender is
a lender under the Revolving Credit Facility, the defined term “Revolving Credit
Agreement” also shall include any amendments, modifications, replacements and/or
amendments and restatements thereto.

 

8



--------------------------------------------------------------------------------

“Revolving Credit Facility” means that certain senior credit facility evidenced
in part by the Revolving Credit Agreement and that certain Amended and Restated
Subsidiary Guaranty Agreement, dated as of August 8, 2013, by and among certain
subsidiaries of Asbury (including Borrower and each other Guarantor) and Bank of
America, N.A., as Administrative Agent and other Lenders, as renewed and/or
extended from time to time. For so long as Lender is a lender under the
Revolving Credit Facility, the defined term “Revolving Credit Facility” also
shall include any amendments, modifications, replacements and/or amendments and
restatements thereto.

“Sanctioned Country” means a country subject to the sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/ or as otherwise
published from time to time.

“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Senior Officer” means any officer of a Borrower designated by such Borrower in
the most recent corporate resolutions delivered by such Borrower to the Lender.

“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair value greater than its
liabilities, at fair valuation.

“Subsidiary” or “Subsidiaries” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

“Survey” means a survey prepared by a surveyor located in the state where the
applicable Property is located and reasonably satisfactory to Lender and the
company or companies issuing the Title Insurance Policy and containing a
certification of such surveyor reasonably satisfactory to Lender.

“Swap Agreement” has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any

 

9



--------------------------------------------------------------------------------

date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tenant” means each, any and all of the tenants on each Property as set forth on
Exhibit 4.21 of this Agreement and each other tenant under a Lease for any
Property.

“Termination Date” means the earliest of (a) the Term Loan Maturity Date, and
(b) the date on which Lender terminates its obligation to make Loans and other
extensions of credit to Borrower pursuant to Section 9.2 hereof.

“Term Loan with Draw Period” means the term loan with draw period made by Lender
to Borrower pursuant to Section 2.1 of this Agreement.

“Term Loan with Draw Period Commitment” means the commitment of Lender to make
the Term Loan with Draw Period in accordance with the provisions of
Section 2.1.1 of this Agreement.

“Term Loan Maturity Date” means February 1, 2025.

“Term Note” has the meaning set forth in Section 2.1.5 of this Agreement.

“Third Party Agreement” means a waiver or subordination of Liens reasonably
satisfactory to Lender from any Tenants, subtenants, lessors, mortgagees or
other third parties (in each case other than any Borrower or any Guarantor) that
might have lienholders’ enforcement rights against any Collateral, waiving or
subordinating those rights in favor of Lender and assuring Lender’s access to
the Collateral in exercise of Lender’s rights hereunder and such estoppel
certificates, subordination and attornment agreements and other documents or
agreements as Lender may reasonably require from any such Tenant or subtenant.

“Title Insurance Policy” means an ALTA mortgagee title insurance policy (or if
the Property is located in a State which does not permit the issuance of such
ALTA policy, such form as shall be permitted by such State and acceptable to
Lender) in form and substance and containing endorsements to the extent
available under the title insurance regulations under the law of the applicable
State) and affirmative coverages (to the extent available under the title
insurance regulations under the law of the applicable State) reasonably
acceptable to Lender and issued with respect to each Property and insuring the
lien of the Mortgage encumbering the Property.

“Unused Commitment Fee” has the meaning set forth in Section 2.7 hereof.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001.

1.2 Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified.

 

10



--------------------------------------------------------------------------------

2. The Credit Facility Interest and Fees.

2.1 The Credit Facility.

2.1.1 Term Loan with Draw Period Commitment. Lender agrees, on the terms and
conditions set forth in this Agreement and the Term Note, to make a Term Loan
with Draw Period (the “Term Loan with Draw Period Commitment”) in the maximum
principal amount of ONE HUNDRED MILLION DOLLARS AND 00/100 (the “Aggregate
Commitment”). Subject to all of the terms and conditions of this Agreement and
the Term Note, during the Draw Period, Lender agrees from time to time at the
request of Borrower to make advances (each, an “Advance” and collectively, the
“Advances”) to Borrower in a maximum aggregate principal amount not to exceed
the Maximum Aggregate Amount. Subject to all of the terms and conditions of this
Agreement and the Term Note, during the Draw Period the Borrower may borrow,
repay and reborrow under this Section 2.1.1. Unless Lender otherwise determines
in its sole and absolute discretion, the “Maximum Aggregate Amount” means 75.51%
of the sum of the Appraised Value of each of the Properties. Commencing as of
the Draw Termination Date, the principal balance of the Term Loan with Draw
Period then outstanding shall be due and payable over a nine (9) year term in
accordance with the terms of the Term Note and this Agreement. The proceeds of
the Term Loan with Draw Period shall be used for general corporate purposes.

2.1.2 Term Loan with Draw Period Note. On the Closing Date, Borrower shall
execute and deliver to Lender a promissory note (the “Term Note”), in the form
of Exhibit A-1 attached hereto and made a part hereof, which Term Note, in
addition to the records of Lender, shall evidence the Term Loan with Draw Period
and interest accruing thereon. The outstanding principal amount and all accrued
interest under the Term Note shall be due and payable in accordance with the
terms of the Term Note and this Agreement.

2.1.3 Request for Borrowing; Funding Date. Any request for an Advance shall be
made by Borrower delivering to Lender a written request for borrowing in a form
satisfactory to Lender no later than 3:00 p.m. (eastern time) on the date of
funding of the Advance. Any such delivery may be made by electronic mail
delivered to the individuals designated by Lender to receive such requests.
Contemporaneously with each written request for borrowing, Borrower shall
deliver or cause to be delivered to Lender a certificate from Asbury, in the
form attached as Exhibit 4.11 to the Guaranty Agreement of Asbury, signed by a
principal financial officer of Asbury warranting that (a) no “Event of Default”
as specified in the Loan Documents nor any event which, upon the giving of
notice or lapse of time or both, would constitute such an Event of Default, has
occurred, and (b) except as disclosed to Lender in writing, the representations
and warranties contained in the Loan Documents are true and correct in all
material respects (except to the extent relating to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date).

2.1.4 Mortgages. On the Closing Date, each Borrower shall execute and deliver to
Lender a Mortgage as to each property owned by such Borrower as set forth on
Exhibit A-2 attached hereto and made a part hereof (each property set forth on
Exhibit A-2, a “Property”).

 

11



--------------------------------------------------------------------------------

2.2 Interest. Each Borrower agrees to pay interest in respect of all unpaid
principal amounts of the Loan from the respective dates such principal amounts
are advanced until paid (whether at stated maturity, on acceleration or
otherwise) at the Applicable Margin for such LIBOR Loan plus LIBOR. Such
interest rate shall be fixed for each LIBOR Period for which it is determined
and shall apply for that Loan.

2.3 Repayment of Loans. The principal amount of the Term Loan with Draw Period
is due and payable and shall be repaid by Borrower in accordance with the
provisions of the Term Note.

2.4 Additional Payment Provisions.

2.4.1 Payment of Other Obligations. The balance of the Obligations under the
Loan Documents requiring the payment of money shall be repaid by Borrower to
Lender as and when provided in the relevant Loan Documents, or, if no date of
payment is otherwise specified in the Loan Documents, on demand.

2.4.2 Time and Location of Payment. Borrower shall make each payment of
principal of and interest on the Loan and fees hereunder not later than 2:00
p.m. (local time Charlotte, North Carolina) on the date when due, without set
off, counterclaim or other deduction. Whenever any payment of principal of, or
interest on, the Loan or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

2.4.3 Late Charge. If any payments are not timely made, Borrower shall also pay
to Lender a late charge equal to 5% of each payment past due for 10 or more
days. This late charge shall not apply to payments due at maturity or by
acceleration of the Loan, unless such late payment is in an amount not greater
than the highest periodic payment due hereunder.

2.4.4 Swaps are Independent. Any prepayment shall not affect Borrower’s
obligation to continue making payments under any Swap Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Swap Agreement.

2.4.5 Releases of Property. So long as no Default or Event of Default shall have
occurred and be continuing under the Loan Documents, Lender agrees, upon the
request of Borrower, to release a Property from the lien of the Mortgage
securing the Term Loan with Draw Period upon the payment to Lender of the
Required Release Amount (as hereinafter defined). During the Draw Period, the
“Required Release Amount”, if any, means an amount equal to the aggregate
outstanding principal balance of the Term Loan with Draw Period at such time,
minus the Maximum Aggregate Amount immediately following the release of the
applicable Property. Upon the expiration of the Draw Period and at all times
thereafter, the “Required Release Amount” means an amount equal to the sum of
(a) the aggregate outstanding principal balance of the Term Loan with Draw
Period at such time, minus (b) an amount equal to the Loan to Value Ratio at
such time multiplied by the Appraised Value of each of the Properties for which
a release has not been requested or required as hereinafter provided, plus
(c) all accrued interest and other expenses payable under the Loan Documents.

 

12



--------------------------------------------------------------------------------

Upon payment by Borrower of the Required Release Amount and release of the
applicable Property from the lien of the Mortgage, any Guarantor (other than
Asbury) that occupies and operates the applicable Property as a Tenant shall be
released as a Guarantor and its Guaranty Agreement terminated; provided,
however, that if such Guarantor occupies and operates more than one Property as
a Tenant, such Guarantor shall be released from its Guaranty Agreement only as
to the portion of the Loan allocated to the released Property. Notwithstanding
anything to the contrary set forth herein, (i) Certain Properties listed on
Exhibit A-3 are designated as being affiliated with and/or useful to the
operations of one or more other Properties listed on Exhibit A-3. Any such
Properties which are so designated as being so affiliated/useful to the
operations of another are referred to as an “Affiliated Property Group”. If
Borrower shall request release of a Property from the lien of the Mortgage
securing the Term Loan with Draw Period and such Property is included within an
Affiliated Property Group, Lender reserves the right, within three (3) days of
receipt of Borrower’s written request for release of such Property from the lien
of the Mortgage, to require that the Required Release Amount be paid for each
and/or any other Property included within such Affiliated Property Group and
each such Property included within such Affiliated Property Group also shall be
released upon payment of the Required Release Amount for such Property; and
(ii) At such time as the aggregate Appraised Values of the Dealership Properties
comprise less than fifty (50%) percent of the aggregate Appraised Values of all
of the then remaining Properties, Lender reserves the right at any time
thereafter, upon thirty (30) days prior written notice, to require that the
Required Release Amount be paid for each and/or any Property which is not a
Dealership Property and each such Property which is not a Dealership Property
also shall be released upon payment of the Required Release Amount for such
Property.

2.5 Default Rate. In addition to all other rights contained in the Loan
Documents, if an Event of Default occurs, the principal amount of all
outstanding Obligations, other than Obligations under any Swap Agreements
between Borrower and Lender or its Affiliates, may, at Lender’s option, bear
interest at the Default Rate. The Default Rate shall apply from acceleration
until such Obligations or any judgment thereon is paid in full.

2.6 Calculation of Interest. All fees and other charges provided for in this
Agreement that are calculated as a per annum percentage of any amount and all
interest shall be calculated daily and shall be computed on the actual number of
days elapsed over a year of 360 days.

2.7 Unused Commitment Fee. During the Draw Period, Borrower shall pay to Lender
a non-refundable fee (“Unused Commitment Fee”) equal to 0.02% per month on the
difference between (a) the Aggregate Commitment and (b) the aggregate Advances
outstanding during such month; provided, however, so long as the aggregate
Advances outstanding during any applicable month shall exceed fifty percent
(50%) of the Aggregate Commitment, no such Unused Commitment Fee shall be due
and payable for such month. The Unused Commitment Fee for any month shall be due
and payable by Borrower on or before the 1st day of the immediately succeeding
month.

2.8 Statement of Account. If Lender provides Borrower with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within forty-five (45) days after receipt.

 

13



--------------------------------------------------------------------------------

2.9 USA Patriot Act Notice. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. For purposes of this Section, account shall be understood to include
loan accounts.

3. Conditions Precedent to Extensions of Credit.

3.1 Conditions Precedent to Initial Extensions of Credit. Lender shall not be
required to fund any Advance or make any other extension of credit hereunder
unless and until the following initial conditions shall have been satisfied by
Borrower, in the sole opinion of Lender and its counsel:

3.1.1 Loan Documents. Borrower and each other party to any Loan Document, as
applicable, shall have executed and delivered this Agreement, the Note, the
Mortgages and other required Loan Documents, as applicable, all in form and
substance satisfactory to Lender.

3.1.2 Supporting Documents and Other Conditions. Borrower shall cause to be
delivered to Lender the following documents and shall satisfy the following
conditions:

(a) Governing Documents. A copy of the governing instruments of each Borrower
and Guarantor, and good standing certificates of each Borrower and Guarantor
certified by the appropriate official of their respective states of
incorporation and such other states requested by Lender in which the Collateral
is located;

(b) Incumbency Certificates and Resolutions. Incumbency certificate and
certified resolutions of the board of directors (or other appropriate governing
body) of each Borrower and Guarantor, signed by the Secretary or another
authorized officer of each Borrower or Guarantor, as the case may be,
authorizing the execution, delivery and performance of the Loan Documents;

(c) Legal Opinions. The legal opinions of Borrower’s and Guarantor’s legal
counsel, each addressed to Lender regarding such matters as Lender and its
counsel may request;

(d) Property Searches. Title Insurance Commitment, Surveys, zoning reports,
evidence of zoning compliance and such other searches and due diligence as the
Lender shall require regarding each Property;

(e) Additional Searches. UCC-11 searches and other Lien searches showing no
existing security interests in or Liens on the Collateral other than Permitted
Liens;

(f) Insurance. Satisfactory evidence of insurance meeting the requirements of
Section 5.6;

(g) Security Interest Documents. The Mortgages and UCC-1 financing statements
covering the Collateral shall duly have been recorded or filed in the manner and
places required by law to establish, preserve, protect and perfect the interests
and rights created or intended to be created by the Loan Documents; and all
taxes, fees and other charges in connection with the execution, delivery and
filing thereof shall duly have been paid;

 

14



--------------------------------------------------------------------------------

(h) Subordinations. Subordinations satisfactory to Lender from all Affiliates
(other than Asbury) as required by Section 5.15;

(i) Third Party Agreements. Third Party Agreements as required by Lender;

(j) Payoff Letters. A complete and final payoff letter from any lender whose
outstanding Debt is to be satisfied by remittance of proceeds of the Loan, and,
if applicable, such disbursement letter as shall be required to direct the
payment of loan proceeds and discharges and/or other termination documents to
release and discharge all Liens encumbering the Collateral all in recordable
form and reasonably satisfactory to Lender;

(k) Appraisals. All required appraisals shall have been completed to Lender’s
satisfaction;

(l) Environmental. All required environmental due diligence shall have been
completed to Lender’s satisfaction;

(m) Additional Documents. All additional opinions, documents, certificates and
other assurances that Lender or its counsel may reasonably require;

(n) Payment of Fees. Satisfactory evidence of payment of all fees due and
reimbursement of all costs incurred by Lender, and evidence of payment to other
parties of all fees or costs which Borrower is required under the Loan Documents
to pay by the date of the Loan;

(o) No Litigation. There shall be no litigation in which any Borrower or
Guarantor is a party defendant, which Lender reasonably determines may have a
Material Adverse Effect; and

(p) Financial Information. Such financial information regarding each Borrower
and Guarantor as Lender shall have requested, and Lender shall be satisfied
therewith.

3.2 Conditions Precedent to All Extensions of Credit. In addition to any other
requirement set forth in this Agreement, Lender shall not be required to fund
any Advance or make any other extension of credit hereunder unless and until the
following conditions shall have been satisfied by Borrower, in the sole opinion
of Lender and its counsel:

3.2.1 Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and true and correct in all material respects on the
date of each Advance or other extension of credit by Lender pursuant hereto
(except to the extent relating to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Default or Event of Default shall have occurred and be continuing.

 

15



--------------------------------------------------------------------------------

3.2.2 Additional Documentation. Lender shall have received all additional
documents which may be otherwise required under the Loan Documents in connection
with such Advance or other extension of credit.

4. Representations and Warranties. In order to induce Lender to enter into this
Agreement and to make the Loan or otherwise extend credit as provided for
herein, Borrower, jointly and severally, makes the following representations and
warranties, all of which shall survive the execution and delivery of the Loan
Documents. Unless otherwise specified, such representations and warranties shall
be deemed made as of the date hereof and as of the date of each extension of
credit hereunder:

4.1 Valid Existence and Power. Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and is
duly qualified or licensed to transact business in all places where the failure
to be so qualified would have a Material Adverse Effect on it. Borrower has the
power to make and perform the Loan Documents executed by it and all such
instruments will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject only to
bankruptcy and similar laws affecting creditors’ rights generally.

4.2 Authority. The execution, delivery and performance thereof by Borrower of
the Loan Documents (a) have been duly authorized by all necessary actions of
Borrower, and do not and will not violate any provision of law or regulation, or
any writ, order or decree of any court or governmental or regulatory authority
or agency or any provision of the governing instruments of Borrower, and (b) do
not and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any property or assets of Borrower pursuant to,
any law, regulation, instrument or agreement to which Borrower is a party or by
which Borrower or its properties may be subject, bound or affected, except,
(i) solely in the case of a breach or default (and not in the case of any
consent or Lien) under clause (b), to the extent such breach or default would
not reasonably be expected to have a Material Adverse Effect, and (ii) any such
consent that has been obtained.

4.3 Financial Condition. Borrower is not aware of any material adverse fact
(other than facts which are generally available to the public and not particular
to Borrower, such as general economic trends) concerning the conditions or
future prospects of Borrower (taken as a whole) which has not been fully
disclosed to Lender, including any material adverse change in the operations or
financial condition of Borrower (taken as a whole) since the date of the most
recent financial statements delivered to Lender. Borrower (taken as a whole) is
Solvent, and after consummation of the transactions set forth in this Agreement
and the other Loan documents, Borrower (taken as a whole) will be Solvent.

4.4 Litigation. Except as disclosed on Exhibit 4.4 hereof, there are no suits or
proceedings pending, or to the Knowledge of Borrower threatened, before any
court or by or before any governmental or regulatory authority, commission,
bureau or agency or public regulatory body against or affecting Borrower, or its
assets, which would reasonably be expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

4.5 Agreements, Etc. Borrower is not a party to any agreement or instrument or
subject to any court order, governmental decree or any charter or other
corporate restriction, which would have a Material Adverse Effect. Borrower is
in compliance in all material respects with the requirements of all applicable
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

4.6 Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Borrower, or for the conduct of any business
in which it is engaged have been duly issued and are in full force and effect,
except in each case to the extent that failure of the foregoing to be duly
issued and in full force and effect would not reasonably be expected to have a
Material Adverse Effect. Borrower is not in default, nor has any event occurred
which with the passage of time or the giving of notice, or both, would
constitute a default, under any of the terms or provisions of any part thereof,
or under any order, decree, ruling, regulation, closing agreement or other
decision or instrument of any governmental commission, bureau or other
administrative agency or public regulatory body having jurisdiction over
Borrower, which default would have a Material Adverse Effect on Borrower.
Borrower has all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.

4.7 Title. Borrower has insurable title to the Property and owns all property
necessary in the operation of its business, except in each case for such defects
in title or such failure to own or lease property as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Borrower owns the Property free and clear of all Liens, except Permitted Liens.
Except as disclosed on Exhibit 4.7 hereof, Borrower alone has full ownership
rights in the Collateral.

4.8 Collateral. The security interests granted to Lender pursuant to any
Mortgage (a) constitute and, as to subsequently acquired property included in
the Collateral covered by the Mortgage, will constitute, security interests
entitled to all of the rights, benefits and priorities provided by the Code (to
the extent such Collateral is personal property subject to the Code) and
applicable State law and (b) are, and as to such subsequently acquired
Collateral will be, fully perfected, superior and prior to the rights of all
third persons, now existing or hereafter arising, subject only to Permitted
Liens. The Collateral is intended for use solely in Borrower’s business.

4.9 Jurisdiction of Organization. The jurisdiction in which Borrower is
organized, existing and in good standing, the chief executive office of Borrower
where Borrower’s business records are located, all of Borrower’s other places of
business and any other places where any information regarding Collateral is
kept, are all correctly and completely indicated on Exhibit 4.9 hereof.

4.10 Taxes. Except to the extent Properly Contested, Borrower has filed all
federal and state income and other tax returns which are required to be filed,
and has paid all taxes as shown

 

17



--------------------------------------------------------------------------------

on said returns and all taxes, including withholding, FICA and ad valorem taxes,
shown on all assessments received by it to the extent that such taxes have
become due. Except to the extent Properly Contested, Borrower is not subject to
any federal, state or local tax Liens nor has Borrower received any notice of
deficiency or other official notice to pay any taxes. Except to the extent
Properly Contested, Borrower has paid all sales and excise taxes payable by it.

4.11 Labor Law Matters. No goods or services have been or will be produced by
Borrower in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.

4.12 Judgment Liens. Neither Borrower nor any of its assets are subject to any
unpaid judgments (whether or not stayed) or any judgment liens in any
jurisdiction as of the date hereof or, as to any time after the date hereof,
except to the extent that (a) such unpaid judgments or judgment liens would not
reasonably be expected to result in a Material Adverse Effect or (b) such unpaid
judgments or judgments liens are not senior to or pari passu with the Lien of
Lender on any of the Collateral.

4.13 Environmental. The Borrower has complied in all respects with all
Environmental Laws except where the failure to comply could not be expected to
have a Material Adverse Effect. Borrower has not received written notice of any
failure so to comply except where the failure to comply could not be expected to
have a Material Adverse Effect. Borrower does not manage any Hazardous Materials
in a manner that violates any regulations promulgated pursuant to Environmental
Laws except for any such violation that could not be expected to have a Material
Adverse Effect. To Borrower’s knowledge, no portion of any Property is a
protected wetland.

4.14 ERISA. Each plan (a “Plan”) maintained for employees of Borrower or any
Subsidiary and covered by Title IV of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) is in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code of 1986, as
amended, and other federal or state laws. No Termination Event (as hereinafter
defined) with respect to any Plan has occurred and is continuing that would
reasonably be expected to result in a Material Adverse Effect. For the purposes
of this Agreement, a “Termination Event” shall mean a “reportable event” as
defined in Section 4043(b) of ERISA, or the filing of a notice of intent to
terminate under Section 4041 of ERISA. Except as disclosed on Exhibit 4.14,
neither Borrower nor any Subsidiary has any unfunded liability with respect to
any such Plan that would reasonably be expected to have a Material Adverse
Effect.

4.15 Investment Company Act. Neither Borrower nor any Subsidiary nor Guarantor
is an “investment company” as defined in the Investment Company Act of 1940, as
amended.

4.16 Sanctioned Persons; Sanctioned Countries. Borrower (a) is not a Sanctioned
Person nor (b) does it do business in a Sanctioned Country or with a Sanctioned
Person in violation of the economic sanctions of the United States administered
by OFAC. The proceeds of any Loan will not be used to fund any operation in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

 

18



--------------------------------------------------------------------------------

4.17 Compliance with Covenants; No Default. Borrower is, and upon funding of the
Loans on the Closing Date will be, in compliance with all of the covenants
hereof. No Event of Default has occurred, and the execution, delivery and
performance of the Loan Documents and the funding of the Loans on the Closing
Date will not cause an Event of Default.

4.18 Full Disclosure. There is no material fact of which Borrower has Knowledge
that Borrower has not disclosed to Lender which could reasonably be expected to
have a Material Adverse Effect. No Loan Document, nor any agreement, document,
certificate or statement delivered by Borrower to Lender, contains any untrue
statement of a material fact or omits to state any material fact which Borrower
has Knowledge of necessary to keep the other statements from being misleading in
any material respect.

4.19 Utilities and Public Access. To Borrower’s Knowledge, the Property has any
necessary rights of access to public ways and is served by public water, sewer,
sanitary sewer and drain facilities adequate to service the Property for its
intended use. All public utilities necessary to the full use and enjoyment of
the Property are located either in the public right of way abutting such
Property (which are connected so as to serve such Property without passing over
other property) or in recorded easements serving such Property and such
easements are set forth in and insured by the respective Title Insurance Policy.
To Borrower’s Knowledge, all roads necessary for the use of the Property for its
current respective purpose have been completed, are physically open and
dedicated to public use and have been accepted by all Governmental Authorities.

4.20 Condemnation. Except as described in Exhibit 4.20 hereof, no condemnation
or other similar proceeding has been commenced, or to Borrower’s Knowledge, is
overtly threatened or contemplated with respect to all or any portion of any
Property or for the relocation of roadways providing access to such Property.

4.21 Use and Operation of Property. Each Property is occupied, used and operated
by each applicable Borrower or each applicable Tenant as set forth on Exhibit
4.21 exclusively for the franchised retail motor vehicle sales, service or other
related purposes as identified on Exhibit 4.21 hereof or for such other purposes
as identified on Exhibit 4.21 hereof.

4.22 Certificate of Occupancy; Licenses. Except to the extent disclosed on
Exhibit 4.22, to Borrower’s Knowledge, all material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property for its permitted use (collectively, the “Licenses”) pursuant to
Section 4.21, have been obtained and are in full force and effect and are not
subject to revocation, suspension or forfeiture. Borrower shall keep and
maintain all licenses necessary for the operation of the Property for its
permitted use. To Borrower’s Knowledge, the use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.

4.23 Flood Zone. To Borrower’s Knowledge, except as shown on the related Survey,
none of the Improvements on the Property are located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards
and, if so located, the flood insurance required pursuant to Section 5.6.1 is in
full force and effect with respect to the Property.

4.24 Physical Condition. Except to the extent disclosed on Exhibit 4.24 hereof
as of the date hereof or except to the extent Borrower is diligently making
repairs and/or replacements in

 

19



--------------------------------------------------------------------------------

the ordinary course of business after the date hereof, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
irrigation systems and all structural components, is in good condition, order
and repair in all material respects; and there exists no structural or other
material defects or damages in the Property, whether latent or otherwise.
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. Except to the extent disclosed
on Exhibit 4.24 hereof as of the date hereof or to the extent disclosed in
writing to Lender as to damage occurring after the date hereof, the Property is
free from material damage caused by fire or other casualty. Except to the extent
disclosed on Exhibit 4.13 hereof as of the date hereof or except to the extent
Borrower is diligently making repairs and/or replacements in the ordinary course
of business after the date hereof, to Borrower’s Knowledge, all liquid and solid
waste disposal, septic and sewer systems located on the Property are in a good
and safe condition and repair and in material compliance with all applicable
legal requirements.

4.25 Boundaries. All of the Improvements which were included in determining the
appraised value of the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining properties
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the Improvements, in any such case so as to
adversely affect the value or marketability of the Property, except those which
are insured against by the applicable Title Insurance Policy and/or disclosed on
the related Survey.

4.26 Possession of Property. Other than Borrower, no Person has any possessory
interest in the Property or right to occupy the same except for the Tenant under
the provisions of each Lease as identified on Exhibit 4.26 and except for the
Prime Landlord’s right and interest in that portion of the Property covered by
the Ground Lease.

4.27 Survey. To Borrower’s Knowledge, the Survey for the Property delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting the Property or the title thereto.

4.28 Illegal Activity. No portion of the Property has been or will be purchased
with proceeds of any illegal activity and, to Borrower’s Knowledge, there are no
illegal activities or activities relating to any controlled substances at the
Property that would reasonably be expected to result in (a) the forfeiture or
seizure of all or any portion of the Property or (b) a Material Adverse Effect.

4.29 Management Agreement. Except as set forth on Exhibit 4.29 hereto, the
Property is self-managed by Borrower and, therefore, there are no property
management agreements pursuant to which a third party is to provide property
management services with respect to the Property.

4.30 Brokerage/Developer Fees. There are no brokerage commissions or developers
fees or agreements pursuant to which a third party is entitled to payment from
Borrower or Guarantor relating to the acquisition of the Collateral.

 

20



--------------------------------------------------------------------------------

4.31 Franchise Agreements. Each Franchise Agreement is valid and in full force
and effect and, to Borrower’s knowledge, no Borrower is aware of any event which
with notice, lapse of time, or both would allow any manufacturer which is a
party to any of the Franchise Agreements to terminate any such agreements.
Borrower has not received any notice of termination of any Franchise Agreement.

4.32 Inter-Company Debt. Other than trade payables incurred and receivables
established in the ordinary course of business, there is no outstanding debt
owed by any Borrower to any Affiliate.

4.33 Leases. Except as to the Ground Lease, Borrower is the owner and lessor of
landlord’s interest in each Lease at the Property (if applicable). There has
been no prior sale, transfer or assignment, hypothecation or pledge of the Lease
or of the rents received therein. Borrower has delivered to Lender a true and
complete copy of each Lease. Each Lease is in full force and effect and
(a) there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder; (b) no rent (including security deposits) has
been paid more than one (1) month in advance of its due date; (c) there are no
offsets or defenses to the payment of any portion of the rents; (d) all work to
be performed by Borrower under the Lease has been performed as required and has
been accepted by the applicable Tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant; (e) the Tenant under each Lease has not assigned its Lease or sublet all
or any portion of the premises demised thereby, no Tenant holds its leased
premises under assignment or sublease, nor does anyone except such Tenant and
its employees occupy such leased premises; (f) except to the extent expressly
set forth in the Lease, no Tenant under any Lease has a right or option pursuant
to such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part; (g) no Tenant under any
Lease has any right or option for additional space in the Improvements; (h) the
term of each Lease has commenced; (i) payment of base, fixed or minimum rent
under each Lease has commenced; and (j) the related Franchise Agreements are in
full force and effect.

5. Affirmative Covenants of Borrower. Borrower, jointly and severally, covenants
and agrees that from the date hereof and until payment in full of the
Obligations and the formal termination of this Agreement:

5.1 Inspections; Access to Books and Records.

5.1.1 Inspections of Books and Records. Borrower will allow Lender, or its
agents, during normal business hours, access to the books, records and such
other documents of Borrower as Lender shall reasonably require, and allow
Lender, at Borrower’s expense, to inspect, audit and examine the same and to
make extracts therefrom and to make copies thereof. At any time other than
during a Default Period, Lender shall provide reasonable notice prior to any
inspection and/or audit and shall not conduct such inspection and/or audit more
than once in any twelve (12) month period.

 

21



--------------------------------------------------------------------------------

5.1.2 Environmental Inspections. Lender shall have the right to arrange for or
conduct environmental inspections of each Property from time to time (including
the taking of soil, water, air or material samples). The cost of such
inspections shall be borne by Borrower only in the case of such inspections made
during a Default Period or which are required by laws or regulations applicable
to Lender.

5.1.3 Property Inspections. Lender, or its representatives or agents, are
authorized to enter at any reasonable time upon any part of any Property for the
purpose of inspecting any Property and for the purpose of performing any of the
acts it is authorized to perform under the terms of the Mortgage. At any time
other than during a Default Period, Lender shall provide reasonable notice prior
to any such Property inspection.

5.2 Business Continuity. Borrower will conduct its business in substantially the
same manner as such business is now conducted, and businesses ancillary or
reasonably related thereto. If any Borrower ceases to conduct business at any
Property owned by such Borrower, Borrower will provide written notice thereof to
Lender together with a description of any alternate or substitute location in
respect thereof, if any.

5.3 Intentionally Omitted.

5.4 Compliance with Swap Agreements. Borrower will comply with all terms and
conditions contained in any Swap Agreements, if applicable, as in effect from
time to time, except to the extent that noncompliance therewith would not
reasonably be expected to result in a Material Adverse Effect. Nothing in this
Section 5.4 shall affect or negate any applicable notice, grace and/or cure
periods provided for in this Agreement, any other Loan Documents or any Swap
Agreements, if applicable, as in effect from time to time.

5.5 Intentionally Omitted.

5.6 Insurance.

5.6.1 Required Insurance. Borrower shall maintain with respect to each Property:
(a) during construction of any Improvements on each Property, “all-risk”
builders risk insurance which must include windstorm, hail damage, fire and
vandalism (non-reporting Completed Value with Special Cause of Loss form), in an
amount not less than the completed replacement value of the Improvements under
construction, naming Lender as mortgagee and loss payee; (b) upon completion of
construction, upon occupancy of any Improvements, and at all other times,
insurance against loss or damage by fire and other casualties and hazards by
insurance written on an “all risks” basis, including malicious mischief
coverage, in an amount not less than the replacement cost thereof, including
coverage for loss of rents or business interruption if applicable, naming Lender
as loss payee and mortgagee; (c) if any Property is required to be insured
pursuant to the National Flood Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance is required in the amount equal to the
lesser of the loan amount or maximum available under the National Flood
Insurance Program, but in no event should the amount of coverage be less than
the value of the improved structure, naming Lender as mortgagee and loss payee.
If, after closing, any Property (or any part thereof) is remapped and if the
vertical Improvements are determined to be located in a special flood hazard
area, Borrower must obtain and maintain a flood insurance policy. If, within

 

22



--------------------------------------------------------------------------------

forty-five (45) days of receipt of notification from Lender that any Property
has been reclassified by FEMA as being located in a special flood hazard area,
Borrower has not provided sufficient evidence of flood insurance, Lender is
mandated under federal law to purchase flood insurance on behalf of Borrower,
and Lender will add the associated costs to the principal balance of the
applicable Note. If the land or any portion thereof is located in a special
flood hazard area, this Agreement may be terminated by Lender at its sole
option; (d) as applicable, insurance which complies with the workers’
compensation and employers’ liability laws of all states in which Borrower shall
be required to maintain such insurance; and (e) commercial general liability
insurance providing coverage in such amount as Lender may require but in no
event less than $1,000,000.00 combined single limit, naming Lender as an
additional insured; and (f) such other insurance as Lender may reasonably
require from time to time.

5.6.2 Insurance Endorsement. All property insurance policies shall contain an
endorsement or agreement by the insurer in form satisfactory to Lender that any
loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower and the further agreement
(within both the property and liability policies) of the insurer waiving rights
of subrogation against Lender, and rights of set-off, counterclaim or deductions
against Borrower.

5.6.3 Type. All insurance policies shall be in form, provide coverages, be
issued by companies and be in amounts reasonably satisfactory to Lender. At
least 30 days prior to the expiration of each such policy, Borrower shall
furnish Lender with evidence satisfactory to Lender that such policy has been
renewed or replaced or is no longer required hereunder. All such policies shall
provide that the policy will not be canceled or materially amended without at
least 30 days prior written notice to Lender. In the event Borrower fails to
provide, maintain, keep in force, and furnish to Lender the policies of
insurance required by this paragraph, Lender may procure such insurance or
single-interest insurance in such amounts, at such premium, for such risks and
by such means as Lender chooses, at Borrower’s expense; provided however, Lender
shall have no responsibility to obtain any insurance, but if Lender does obtain
insurance, Lender shall have no responsibility to assure that the insurance
obtained shall be adequate or provide any protection to Borrower.

5.6.4 Insurance Proceeds. After occurrence of any loss to all or any part of any
Property the cost of repair, replacement or restoration of which is reasonably
anticipated to exceed $2,000,000 individually or in the aggregate (a “Material
Casualty Loss”), Borrower shall give prompt written notice thereof to Lender. In
the event of a Material Casualty Loss, all insurance proceeds, including
unearned premiums, shall be payable to Lender, and Borrower hereby authorizes
and directs any affected insurance company to make payment of such proceeds
directly to Lender and not to Lender and Borrower jointly. In the event of any
Material Casualty Loss, Lender is hereby authorized by Borrower to make proof of
loss if not promptly made by Borrower, and to settle, adjust or compromise any
claims for loss or damage under any policy or policies of insurance and Borrower
appoints Lender as its attorney-in-fact to receive and endorse any insurance
proceeds to Lender, which appointment is coupled with an interest and shall be
irrevocable as long as any Obligations remain unsatisfied. Borrower shall pay
the costs of collection, including attorneys’ fees, of insurance proceeds
payable on account of such damage or destruction. Except to the extent provided
herein, Borrower shall have no claim against the insurance proceeds, or be
entitled to any portion thereof, and all rights to the insurance proceeds are
hereby assigned to Lender as security for payment of the Obligations. In the
event of any Material Casualty Loss, Lender shall have the option of applying or

 

23



--------------------------------------------------------------------------------

paying all or part of the insurance proceeds to (a) the Obligations in such
order as Lender may determine, (b) restoration, replacement or repair of such
Property in accordance with Lender’s standard construction loan disbursement
conditions and requirements, or (c) Borrower. Nothing herein shall be deemed to
excuse Borrower from restoring, repairing and maintaining each Property as
required herein. Notwithstanding the foregoing, provided that so long as either
(a) the Material Casualty Loss affects less than fifty (50%) percent of the then
current fair market value of the Property, as determined by Appraisal reviewed
and approved by Lender in its reasonable judgment, and no Event of Default or
event, which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default shall have occurred, or (b) all of the following
conditions are fully satisfied by Borrower, Lender shall disburse insurance
proceeds from a Material Casualty Loss for repair and restoration of a Property
in accordance with Lender’s standard construction loan disbursement conditions
and requirements: (i) no Event of Default or event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default
shall have occurred and be continuing; (ii) Borrower shall have delivered
evidence satisfactory to Lender that such Property can be fully repaired and
restored at least six (6) months prior to the maturity of the Obligations;
(iii) no Lease of such Property is cancelable or terminable by the Tenant or
Borrower on account of the casualty or, if it is, the Tenant or Borrower (as
applicable) has waived in writing its right to cancel; (iv) the work is
performed under a fixed price or guaranteed maximum price contract reasonably
satisfactory to Lender in accordance with plans and specifications and a budget
reasonably satisfactory to Lender in accordance with all legal requirements;
(v) Borrower shall have deposited with Lender for disbursement in connection
with the restoration the greater of: (X) the applicable deductible under the
insurance policies covering the loss; or (Y) the amount by which the cost of
restoration of such Property to substantially the same value, condition and
character as existed prior to such damage is estimated by Lender to exceed the
net insurance proceeds; (vi) Borrower has paid as and when due all of Lender’s
costs and expenses incurred in connection with the collection and disbursement
of insurance proceeds, including without limitation, inspection, monitoring,
engineering and legal fees. If not paid on demand, at Lender’s option, such
costs may be deducted from the disbursements made by Lender or added to the sums
secured by the Mortgage; and (vii) such other terms and conditions as Lender may
reasonably require.

Notwithstanding anything set forth in this Section 5.6.4 to the contrary, in the
event of any loss to all or any part of any Property which is not a Material
Casualty Loss, Borrower is authorized to make proof of loss, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and shall be entitled to receive all insurance proceeds, including
unearned premiums; provided that Borrower covenants to use such proceeds for the
repair, replacement or restoration of the Property.

5.7 Maintain Properties. Borrower will maintain, preserve and keep its property
in good repair, working order and condition, ordinary wear and tear excepted,
making all replacements, additions and improvements thereto necessary for the
proper conduct of its business, unless prohibited by the Loan Documents.

5.8 Intentionally Omitted.

5.9 Notice of Default and Other Notices. Borrower (or Asbury on behalf of
Borrower) shall provide to Lender prompt notice of (a) the occurrence of any
Event of Default and what action (if any) Borrower is taking to correct the
same; (b) any rejection, return, offset, dispute,

 

24



--------------------------------------------------------------------------------

loss or other circumstance which, in each such case, could be expected to have a
Material Adverse Effect on Borrower or on the Collateral, taken as a whole,
(c) the cancellation or termination of, or any default under, any Material
Agreement to which Borrower is a party or by which any of its properties are
bound, if such cancellation, termination or breach is reasonably likely to
result in a Material Adverse Effect; (d) any loss or threatened loss of material
licenses or permits; (e) all notices of default or other material notices from
any Tenant to any Borrower and, as applicable, all notices of default and other
material notices from Prime Landlord; (f) any dispute, litigation,
investigation, proceeding or suspension between the Borrower and any
governmental authority which dispute, litigation, investigation, proceeding or
suspension arising under this clause (f) has resulted or could reasonably be
expected to result in a Material Adverse Effect; (g) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower,
including pursuant to any applicable Environmental Laws, where the result of
such event arising under this clause (g) has resulted or could reasonably be
expected to result in a Material Adverse Effect; (h) receipt of any citations,
warnings, orders, notices, consent agreements, process or claims alleging or
relating to material violations of any Environmental Laws or to the
environmental condition of each Property; (i) any notice from taxing authorities
as to claimed deficiencies in an amount aggregating $250,000 or more or any tax
lien or any notice relating to alleged ERISA violations involving an amount at
issue of $250,000 or more, and (j) any Reportable Event, as defined in ERISA.
Any such notice will include the status of any unresolved item covered by any
previous notices and provide such other information as may be reasonably
requested by Lender.

5.10 Intentionally Omitted.

5.11 Intentionally Omitted.

5.12 Intentionally Omitted.

5.13 Maintenance of Existence and Rights. Borrower shall preserve and maintain
its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business, except in connection with a transaction not otherwise
prohibited hereunder, and except to the extent that the failure to preserve and
maintain the foregoing would not reasonably be expected to result in a Material
Adverse Effect.

5.14 Payment of Taxes. Borrower shall pay before delinquent all federal and
state income or property taxes, and all other material taxes, assessments and
governmental charges or levies imposed upon Borrower or which may become a lien
upon any Property (all of the foregoing collectively, “Impositions”), except and
to the extent only that such Impositions are being Properly Contested.

5.15 Subordination. Borrower shall cause all debt and other obligations now or
hereafter owed to any Affiliate (other than Asbury), other than trade payables
incurred and receivables established in the ordinary course of business, to be
subordinated in right of payment and security to the Obligations in accordance
with subordination agreements satisfactory to Lender.

5.16 Intentionally Omitted.

 

25



--------------------------------------------------------------------------------

5.17 Leases, Subleases and Easements. Borrower shall, at all times, comply in
all material respects with the terms and provisions of any Lease or easement
which may constitute a portion of any Property. Except as otherwise provided in
Section 6.13 hereof, Borrower shall not, without the prior written consent of
Lender (which consent shall not be unreasonably withheld or delayed), enter into
any new Lease of all or any portion of any Property, agree to the cancellation
or surrender under any Lease of all or any portion of any Property, agree to
prepayment of rents, issues or profits (other than rent paid at the signing of a
Lease), modify any such Lease so as to shorten the term, decrease the rent,
accelerate the payment of rent, or change the terms of any renewal option; and
any such purported new Lease, cancellation, surrender, prepayment or
modification made without the consent of Lender shall be void as against Lender.
Notwithstanding anything set forth herein, (a) Borrower may renew or extend any
Lease on (i) the same, better or substantially the same terms as then existing,
or (ii) as otherwise approved by Lender in writing, and (b) as to any Lease with
an Affiliate of Asbury, Borrower may agree to the cancellation or surrender
under any Lease of all or any portion of any Property, agree to prepayment of
rents, issues or profits (other than rent paid at the signing of a Lease),
modify any such Lease so as to shorten the term, decrease the rent, accelerate
the payment of rent, or change the terms of any renewal option so long as such
cancellation, surrender, prepayment, modification, decrease in rent,
acceleration or change would not reasonably be expected to result in a Material
Adverse Effect.

5.18 Impositions; Escrow Deposit. Borrower will pay or cause to be paid all
taxes, levies, assessments and other fees and charges imposed upon or which may
become a lien upon any Property under any law or ordinance (all of the foregoing
collectively, “Impositions”) before they become delinquent and in any event in
the same calendar year in which they first become due. Upon an Event of Default
or if required by Federal or State law or if required by any Lender policy
applicable to commercial loans of this type, at Lender’s request, Borrower shall
add to each periodic payment required under the Notes the amount estimated by
Lender to be sufficient to enable Lender to pay, as they come due, all
Impositions and insurance premiums which Borrower is required to pay hereunder.
Payments requested under this provision shall be supplemented or adjusted as
required by Lender from time to time. Such funds may be commingled with the
general funds of Lender and shall not earn interest.

5.19 Use of Property. Borrower shall use and operate, and require its lessees or
licensees to use and operate, each Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any Lease now or hereafter affecting each Property.
Borrower shall not permit any unlawful use of any Property or any use that may
give rise to a claim of forfeiture of any of such Property. Except as otherwise
provided in Section 6.12 hereof, Borrower shall not allow changes in the stated
use of any Property from that disclosed to Lender at the time of execution
hereof. Borrower shall not initiate or acquiesce to a zoning change of any
Property without prior notice to, and written consent of, Lender.

5.20 Maintenance, Repairs and Alterations. Borrower shall keep and maintain each
Property in good condition and repair, ordinary wear and tear excepted. Borrower
will not remove, demolish or structurally alter, or permit any Tenant to remove,
demolish or structurally alter, any of the Improvements on any Property (except
such alterations as may be required by laws, ordinances or regulations and any
such alterations which would not reasonably be expected to result in a
diminution in the value of such Property) without the prior written consent of
Lender. Borrower shall promptly notify Lender in writing of any material loss,
material damage or material adverse condition affecting any Property.

 

26



--------------------------------------------------------------------------------

5.21 Eminent Domain. Should the entire Property or any interest therein in
excess of $250,000 in value individually or $3,000,000 in value in the aggregate
be taken or damaged by reason of any public use or improvement or condemnation
proceeding (a “Material Condemnation”), or should Borrower receive any notice or
other information regarding such Material Condemnation, Borrower shall give
prompt written notice thereof to Lender. Lender shall be entitled to all
compensation, awards and other payments or relief granted in connection with
such Material Condemnation and, at its option, may commence, appear in and
prosecute in its own name any action or proceedings relating thereto. Lender
shall be entitled to make any compromise or settlement in connection with such
taking or damage. All compensation, awards, and damages awarded to Borrower
related to any Material Condemnation (the “Proceeds”) are hereby assigned to
Lender and Borrower agrees to execute such further assignments of the Proceeds
as Lender may require. Lender shall have the option of applying or paying the
Proceeds in the same manner as insurance proceeds as provided herein. Borrower
appoints Lender as its attorney-in-fact to receive and endorse the Proceeds to
Lender, which appointment is coupled with an interest and shall be irrevocable
as long as any Obligations remain unsatisfied.

Notwithstanding anything set forth in this Section 5.21 to the contrary, in the
event of any taking or condemnation which is not a Material Condemnation,
Borrower is authorized to make proof of loss, settle, adjust or compromise any
claims for loss or damage with the condemning authority, and shall be entitled
to receive all proceeds related thereto; provided that Borrower covenants to use
such proceeds for the repair, replacement or restoration of the Property.

5.22 Environmental Condition of Property. Borrower shall conduct and complete
all investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from each Property, except to the extent such failure to
remove such Hazardous Material would not reasonably be expected to have a
material adverse effect on such Property.

5.23 Appraisals. Borrower agrees that Lender may obtain an Appraisal of any
Property when (a) required by the regulations of the Federal Reserve Board or
the Office of the Comptroller of the Currency, or any other regulatory agency,
or (b) at such other times as Lender may reasonably require; provided, however,
that, at any time other than during a Default Period or as required by any
policy of Lender as to mortgage loans (and not as particular to Borrower),
Lender may require an Appraisal under clause (b) no more than once in any twelve
(12) month period. Such Appraisals shall be performed by an independent third
party appraiser selected by Lender. The cost of such Appraisals shall be borne
by Borrower. If requested by Lender, Borrower shall execute an engagement letter
addressed to the appraiser selected by Lender. Borrower’s failure or refusal to
sign such an engagement letter, however, shall not impair Lender’s right to
obtain such an Appraisal. Borrower agrees to pay the cost of such Appraisal
within ten (10) days after receiving an invoice for such Appraisal.

5.24 Intentionally Omitted.

5.25 Liens and Subrogation. Borrower shall pay and promptly discharge all liens,
claims and encumbrances upon any Property, other than Permitted Liens. Borrower
shall have the

 

27



--------------------------------------------------------------------------------

right to contest in good faith the validity of any such lien, claim or
encumbrance, provided: (a) such contest suspends the collection thereof or there
is no danger of any Property being sold or forfeited while such contest is
pending; (b) if the lien, claim or encumbrance exceeds $1,000,000, Borrower
first deposits with Lender a bond or other security satisfactory to Lender in
such amounts as Lender shall reasonably require; and (c) Borrower thereafter
diligently proceeds to cause such lien, claim or encumbrance to be removed and
discharged. Lender shall be subrogated to any liens, claims and encumbrances
against Borrower or any Property that are paid or discharged through payment by
Lender or with loan proceeds, notwithstanding the record cancellation or
satisfaction thereof.

5.26 Further Assurances. Borrower shall take such further action and provide to
Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement and the other Loan Documents.

5.27 Management. Borrower shall not enter into any agreement for the management
of the Property or any portion thereof without Lender’s prior written consent.

5.28 Ground Lease. St. Louis Borrower is lessee under the Ground Lease. Borrower
has delivered to Lender a true copy of the Ground Lease and all amendments and
modifications thereto and neither St. Louis Borrower nor, to Borrower’s
Knowledge, Prime Landlord is in default thereunder. Borrower agrees to notify
Lender promptly of default by any party under the Ground Lease and deliver to
Lender copies of any written notice of default received by St. Louis Borrower.
St. Louis Borrower shall perform all of its material obligations under the
Ground Lease. St. Louis Borrower shall not, without the prior written consent of
Lender, agree to the surrender, cancellation, or modification of the Ground
Lease or subordination of the Ground Lease to any deed of trust, mortgage or
other interest. Any such surrender, cancellation, modification or subordination
of the Ground Lease made without such consent shall be void. At the reasonable
request of Lender, St. Louis Borrower shall, from time to time, obtain estoppel
certificates from Prime Landlord in accordance with the terms of the Ground
Lease. St. Louis Borrower agrees that in the event it acquires any additional
interest in the real estate and personal property that is subject to the Ground
Lease, the Ground Lease shall not be extinguished by merger and the lien of the
Mortgage shall extend to and include such interest.

6. Negative Covenants of Borrower. Borrower, jointly and severally, covenants
and agrees that from the date hereof and until payment in full of the
Obligations and the formal termination of this Agreement, Borrower:

6.1 Debt. Shall not create or permit to exist any Debt, including any guaranties
or other contingent obligations, except the following (“Permitted Debt”):

(a) The Obligations;

(b) Any Debt evidenced by the Revolving Credit Facility or any refinancing,
replacement, modification, renewal, amendment or amendment and restatement of
the Revolving Credit Facility, including any increases in the aggregate
principal amounts; provided, however, that nothing contained in this
Section 6.1(b) shall be deemed to modify Section 5.15 hereof;

(c) Any other Debt permitted under the Revolving Credit Agreement or any
refinancing, replacement, modification, renewal, amendment or amendment and
restatement thereof;

 

28



--------------------------------------------------------------------------------

(d) Endorsement of checks for collection in the ordinary course of business;

(e) Debt payable to suppliers and other trade creditors in the ordinary course
of business on ordinary and customary trade terms and which is not past due;

(f) Debt existing on the Closing Date and not otherwise permitted under this
Section 6.1, as set forth on Exhibit 6.1 hereto, and the renewal and refinancing
(but not the increase in the aggregate principal amount) thereof; and

(g) Debt incurred under any Swap Agreements relating to the Term Loan with Draw
Period.

6.2 Liens. Shall not create or permit any Liens on any Property except the
following (“Permitted Liens”):

(a) Liens securing the Obligations;

(b) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due and payable or which are being Properly
Contested;

(c) The claims of materialmen, mechanics, carriers, warehousemen, processor or
landlords arising out of operation of law so long as the obligations secured
thereby are not past due or are being Properly Contested;

(d) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and similar laws; and

(e) Judgment and other similar non-tax Liens arising in connection with court
proceedings but only if and for so long as (i) the execution or enforcement of
such Liens is and continues to be effectively stayed and bonded on appeal,
(ii) the validity and/or amount of the claims secured thereby are being Properly
Contested and (iii) such Liens do not, in the aggregate, materially detract from
the value of the Collateral or materially impair the use thereof in the
operation of the Property.

6.3 Change in Business. Shall not enter into any business which is different
from the business in which it is engaged on the Closing Date, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of the business in which it is engaged on the Closing Date. Notwithstanding
anything set forth herein to the contrary, Borrower may engage, without the
consent of Lender and in addition to the business in which it is engaged on the
Closing Date, in the operation of a business ancillary to a motor vehicle
dealership.

 

29



--------------------------------------------------------------------------------

6.4 No Substitution of Collateral. Borrower shall not substitute any Collateral
without Lender’s prior written consent.

6.5 No Change in Name, Offices or Jurisdiction of Organization; Removal of
Collateral. Unless Borrower shall have given 30 days’ advance written notice
thereof to Lender, it shall not change its name or the jurisdiction in which
Borrower is organized, or change the location of its chief executive office or
other office where books or records are kept, or permit the removal of any
material Fixtures from any Property.

6.6 No Sale, Leaseback. Shall not enter into any sale-and-leaseback or similar
transaction in connection with the Property.

6.7 Margin Stock. Shall not use any proceeds of the Loan to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of Federal Reserve System) or extend credit to others for the purpose of
purchasing or carrying any margin stock.

6.8 Subsidiaries. Shall not acquire, form or dispose of any Subsidiaries or
permit any Subsidiary to issue capital stock except to its Parent, except to the
extent the acquisition, formation, disposition or issuance of capital stock
would not reasonably be expected to have a Material Adverse Effect.

6.9 Change of Fiscal Year or Accounting Methods. Shall not change its fiscal
year or its book accounting methods except as required by GAAP or applicable
law. Borrower’s fiscal year end is December 31 as of the Closing Date. As used
herein, the term “book accounting methods” means accounting methods which affect
numbers reported to the Securities and Exchange Commission (as distinguished
from tax accounting methods used in reporting to the Internal Revenue Service).

6.10 Zoning. Shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior consent
of Lender.

6.11 Affiliate Transactions. Shall not, directly or indirectly purchase, acquire
or lease any property from, or sell, transfer or lease any property to, pay any
management fees to, enter into, or be a party to, any transaction with an
Affiliate of Borrower (other than Asbury or a Subsidiary of Asbury), except on
terms which are no less favorable to Borrower or such Affiliate than would be
obtained in a comparable arm’s-length transaction with an unrelated third party.

6.12 Franchise. Shall not use the Property or permit the Property to be used for
any different or additional franchise from the franchise operated at the
Property as of the Closing Date (as set forth on Exhibit 4.21 hereof) (the
“Original Franchise”) without the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed). Notwithstanding anything set
forth in this Section 6.12 to the contrary, Borrower may use the Property or
permit the Property to be used for an additional franchise so long as, within
thirty (30) Business Days of such occurrence (a) Borrower provides Lender
written notice of the addition of a franchise, (b) Borrower provides Lender

 

30



--------------------------------------------------------------------------------

a copy of the applicable Franchise Agreement, and (c) unless the Lender
otherwise consents in writing (which consent shall not be unreasonably withheld
or delayed), the Original Franchise is still operated at the Property. If an
Affiliate of Asbury (other than Borrower) is the franchisee of such additional
or different (as approved) franchise operated at the Property, then Lender may
require, and Borrower shall cause, such Affiliate to execute a Guaranty
Agreement for the allocated portion of the Loan as to the applicable Property in
the form of and subject to such terms as Lender may reasonably require.

6.13 Leases. Borrower shall not, without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), enter into any
new Lease or assign any Lease of all or any portion of any Property, other than
renewals and extensions (a) on the same, better or substantially the same terms
as then existing, or (b) as otherwise approved by Lender in writing.
Notwithstanding anything set forth in this Section 6.13 to the contrary, any
Property may be leased or assigned , in whole or in part, to any Affiliate of
Asbury so long as (i) Borrower has provided Lender thirty (30) Business Days’
prior written notice of such Lease or assignment of Lease, (ii) Lender has
approved, in its reasonable discretion, the form of Lease, (iii) Borrower has
delivered to Lender any Third Party Agreements required by Lender and such other
information regarding the operation, business affairs, and financial condition
of the proposed tenant which Lender may reasonably request, and (iv) such
Affiliate of Asbury shall guarantee the portion of the Loan allocated to the
Property leased to such Affiliate pursuant to a Guaranty Agreement in favor of
Lender substantially in the form of Exhibit 6.13 attached hereto and made a part
hereof.

6.14 Change of Control. Unless Borrower has complied with the provisions of
Section 2.4.5 hereof (including, without limitation, payment of the Required
Release Amount), shall not make, permit or suffer a Change of Control without
the prior written consent of Lender.

7. Other Covenants of Borrower. Borrower covenants and agrees that from the date
hereof and until payment in full of its Obligations and the termination of this
Agreement, Borrower shall comply with the following additional covenants:

7.1 Intentionally Omitted.

7.2 Due on Sale or Further Encumbrance or Transfer of an Interest in Borrower.
Without the prior written consent of Lender in each instance unless Borrower has
complied with the provisions of Section 2.4.5 hereof (including, without
limitation, payment of the Required Release Amount), no Borrower shall (a) sell,
convey, transfer or encumber its Property, or any part thereof or interest
therein, whether legal or equitable (other than Permitted Liens), (b) cause or
permit any transfer of its Property or any part thereof, whether voluntarily,
involuntarily or by operation of law, or (c) enter into any agreement or
transaction to transfer, or accomplish in form or substance a transfer, of such
Property. A “transfer” of the Property includes: (i) the direct or indirect
sale, transfer or conveyance of such Property or any portion thereof or interest
therein; (ii) the execution of an installment sale contract or similar
instrument affecting all or any portion of such Property; (iii) if Borrower or
any general partner or member of Borrower, is a corporation, partnership,
limited liability company, trust or other business entity, the transfer (whether
in one transaction or a series of transactions, but excluding any pledge or
collateral assignment) of any stock, partnership, limited liability company or
other ownership interests in such corporation, partnership, limited liability
company or entity including, without limitation, changes in stockholders,
partners, members,

 

31



--------------------------------------------------------------------------------

managers, trustees, beneficiaries, or their respective interests; whether
directly or indirectly, but only to the extent the same results in a Change of
Control; (iv) if Borrower, or any general partner or member of Borrower, is a
corporation, the creation or issuance of new stock by which an aggregate of more
than 50% of such corporation’s stock shall be vested in a party or parties who
are not now stockholders; and (v) an agreement by Borrower leasing all or a
substantial part of any Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases (other than Permitted Liens).
Notwithstanding anything to the contrary set forth herein, Lender shall not
unreasonably withhold, condition or delay any consent to any easement necessary
in connection with the operation or development of any Property.

7.3 Intentionally Omitted.

7.4 Purchase of Fee Interest in St. Louis Property. If St. Louis Borrower shall
purchase a fee interest in that portion of the Property covered by the Ground
Lease and pursuant to the terms of the Ground Lease, then St. Louis Borrower
shall promptly grant a Mortgage in such fee interest to Lender.

8. Intentionally Omitted.

9. Default.

9.1 Events of Default. Each of the following shall constitute an Event of
Default:

9.1.1 Non-payment. There shall occur any default by any Borrower in the payment,
when due, of (a) any principal, or (b) within five (5) days after the same
becomes due, interest on any Note or any fee due, any other amounts due
hereunder or any other Loan Document, or any other Obligations; or

9.1.2 Non-Performance. There shall occur any default by any Borrower in the
performance of any agreement, covenant or obligation contained in Section 5.9,
5.13, or Section 6 or Section 7 of this Agreement; or

9.1.3 Default under other Loan Documents. There shall occur any default by any
Borrower or Guarantor in the performance of any other agreement, covenant or
obligation contained in this Agreement or any other Loan Document not provided
for elsewhere in this Section 9 and the breach of such other agreement, covenant
or obligation is not cured to Lender’s satisfaction within 30 days after the
sooner to occur of any Senior Officer’s receipt of notice of such breach from
Lender or the date on which such failure or neglect first becomes known to any
Senior Officer; provided, however, that such notice and opportunity to cure
shall not apply in the case of any failure to perform, keep or observe any
covenant which is not capable of being cured at all or within such 30-day period
or which is a willful and knowing breach by any Borrower or such other party; or

9.1.4 Untrue Representation. Any representation or warranty made by any
Borrower, Guarantor or any other party to any Loan Document (other than Lender),
herein or therein or in any certificate or report furnished in connection
herewith or therewith shall prove to have been untrue or incorrect in any
material respect when made; or

 

32



--------------------------------------------------------------------------------

9.1.5 Intentionally Omitted; or

9.1.6 Borrower’s or Guarantor’s failure to pay other Debt. Any Borrower or any
Guarantor (other than Asbury) shall fail to make any payment in respect of its
outstanding Debt (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
$3,000,000 or more when due after the expiration of any applicable grace period,
or any event or condition shall occur which results in the acceleration of the
maturity of such Debt (including, without limitation, any required mandatory
prepayment or “put” of such Debt to any such Person as a result of a failure to
comply with the terms thereof) or enables the holders of such Debt (or any
Person acting on such holders’ behalf) to accelerate the maturity thereof
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to such Person as a result of a failure to comply with the terms
thereof) and which event or condition has not been cured within any applicable
cure period or waived in writing prior to any declaration of an Event of Default
or acceleration of the Loans hereunder; or

9.1.7 Asbury Automotive Group, Inc.’s failure to pay other Debt. (a) Asbury or
any of its Subsidiaries shall fail to make any payment in respect of its
outstanding Debt (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
excess of $35,000,000 (or, that when combined with any judgments rendered
against Asbury or any of its Subsidiaries or any levies, attachments,
garnishments or other seizures as set forth in Section 9.1.12 exceeds
$35,000,000) when due after the expiration of any applicable grace period, or
(b) any event or condition shall occur which results in the acceleration of the
maturity of such Debt (including, without limitation, any required mandatory
prepayment or “put” of such Debt to any such Person as a result of a failure to
comply with the terms thereof) or enables the holders of such Debt (or any
Person acting on such holders’ behalf) to accelerate the maturity thereof
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to such Person as a result of a failure to comply with the terms
thereof) and which event or condition has not been cured within any applicable
cure period or waived in writing prior to any declaration of an Event of Default
or acceleration of the Loans hereunder; or

9.1.8 Default under the Revolving Credit Facility. There shall occur any default
under the Revolving Credit Facility, which is not cured within any applicable
grace period, if any; or

9.1.9 Bankruptcy; Cessation. Any Borrower or Guarantor shall (a) voluntarily
dissolve, liquidate or terminate operations or apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of such Person or of all or of a substantial part of its assets,
(b) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (c) make a general assignment for the benefit of its
creditors, (d) commence a voluntary case under the federal Bankruptcy Code (as
now or hereafter in effect), (e) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (f) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or (g) take any corporate action for
the purpose of effecting any of the foregoing; or

 

33



--------------------------------------------------------------------------------

9.1.10 Involuntary Bankruptcy. An involuntary petition or complaint shall be
filed against any Borrower or Guarantor seeking bankruptcy relief or
reorganization or the appointment of a receiver, custodian, trustee, intervenor
or liquidator of any Borrower or any Subsidiary or any Guarantor, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within sixty (60) days of the filing thereof; or an order, order
for relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving or ordering any of the
foregoing actions; or

9.1.11 Judgment-Borrower or Guarantor. (a) A judgment in excess of $3,000,000
shall be rendered against any Borrower or any Guarantor (other than Asbury) and
shall remain undischarged, undismissed and unstayed for more than sixty
(60) days (except judgments validly covered by insurance with a deductible of
not more than $3,000,000), or (b) there shall occur any levy upon, or
attachment, garnishment or other seizure of, any portion of the Collateral or
other assets of any Borrower, any Subsidiary or any Guarantor (other than
Asbury) in excess of $3,000,000 by reason of the issuance of any tax levy,
judicial attachment or garnishment or levy of execution, or (c) a judgment lien
shall attach to or there shall occur any levy or lien upon any portion of the
Collateral that is senior to or pari passu with the Lien of Lender; or

9.1.12 Judgment-Asbury Automotive Group, Inc. (a) One or more judgments in
excess of $35,000,000 in the aggregate (or, that when combined with any
outstanding Debt default of Asbury or any of its Subsidiaries as provided in
Section 9.1.7 exceeds $35,000,0000) shall be rendered against Asbury or any of
its Subsidiaries and shall remain undischarged, undismissed and unstayed for
more than sixty (60) days, or (b) there shall occur any levy upon, or
attachment, garnishment or other seizure of, any portion of the assets of Asbury
or any of its Subsidiaries in excess of $35,000,000 in the aggregate (or, that
when combined with any outstanding Debt default of Asbury or any of its
Subsidiaries as provided in Section 9.1.7 exceeds $35,000,0000) by reason of the
issuance of any tax levy, judicial attachment or garnishment or levy of
execution; or

9.1.13 Revocation of Guaranty. Any Guarantor shall repudiate or revoke any
Guaranty Agreement; or

9.1.14 Material Loss. Loss, theft, damage or destruction of any material portion
of any Property for which there is either no insurance coverage or for which, in
the reasonable opinion of Lender, there is insufficient insurance coverage; or

9.1.15 Change of Control. A Change of Control of any Borrower in violation of
Section 6.14 or a Change of Control of any Guarantor in violation of the
Guaranty Agreement; or

9.1.16 Abandonment of Property. Any Property shall be abandoned or not
continuously occupied for a period of one-hundred eighty (180) days; or

9.1.17 Operation of Property. Any Property shall be occupied or operated by any
Person that is not an Affiliate of Asbury.

 

34



--------------------------------------------------------------------------------

9.2 Remedies. If an Event of Default shall have occurred and be continuing,
Lender may at its option take any or all of the following actions with respect
to each Borrower, and with respect to the Collateral provided by such Borrower
as collateral for the Loans made to it:

9.2.1 Acceleration. Lender may declare any or all Obligations (other than
Obligations under any Swap Agreements, between Borrower and Lender or any
Affiliate of Lender, which shall be due in accordance with and governed by the
provisions of said Swap Agreements) to be immediately due and payable (if not
earlier demanded), terminate its obligation to make Loans and other extensions
of credit to Borrower, bring suit against Borrower to collect such Borrower’s
respective Obligations, exercise any remedy available to Lender hereunder or at
law and take any action or exercise any remedy provided herein or in any other
Loan Document or under applicable law. No remedy shall be exclusive of other
remedies or impair the right of Lender to exercise any other remedies.

9.2.2 UCC Rights. Without waiving any of its other rights hereunder or under any
other Loan Document, Lender shall have all rights and remedies of a secured
party under the Code (and the Uniform Commercial Code of any other applicable
jurisdiction) and such other rights and remedies as may be available hereunder,
under other applicable law or pursuant to contract. Borrower agrees that any
notice by Lender of the sale or disposition of the Collateral or any other
intended action hereunder, whether required by the Code or otherwise, shall
constitute reasonable notice to Borrower if the notice is mailed to Borrower by
regular or certified mail, postage prepaid, at least five (5) days before the
action to be taken. Borrower shall be liable for any deficiencies in the event
the proceeds of the disposition of the Collateral do not satisfy the Obligations
in full.

9.2.3 Collection. Lender may demand, collect and sue for proceeds of any
Collateral (either in the respective Borrower’s name or Lender’s name at the
latter’s option), with the right to enforce, compromise, settle or discharge any
such amounts.

9.2.4 Foreclosure. (a) Lender may exercise any or all of Lender’s remedies under
the Mortgage or other Loan Documents including, without limitation, acceleration
of the maturity of all payments and Obligations, other than Obligations under
any Swap Agreements with Lender or any of its Affiliates, which shall be due in
accordance with and governed by the provisions of said Swap Agreements;
(b) Lender may take immediate possession of each, any and all Property or any
part thereof (which Borrower agrees to surrender to Lender) and manage, control
or lease the same to such Persons and at such rental as it may deem proper and
collect and apply Rents (as defined in the Mortgage) to the payment of: (i) the
Obligations, together with all costs and attorneys’ fees; (ii) all Impositions
(as defined in the Mortgage) and any other levies, assessments or liens which
may be prior in lien or payment to the Obligations, and premiums for insurance,
with interest on all such items; and (iii) the cost of all alterations, repairs,
replacements and expenses incident to taking and retaining possession of each,
any and all Property and the management and operation thereof; all in such order
or priority as Lender in its sole discretion may determine. The taking of
possession shall not prevent concurrent or later proceedings for the foreclosure
sale of each, any and all Property; (c) Lender may apply to any court of
competent jurisdiction for the appointment of a receiver for all purposes
including, without limitation, to manage and operate each, any and all Property
or any part thereof, and to apply the Rents therefrom as hereinabove provided.
In the event of such application, Borrower consents to the appointment of a
receiver, and agrees that a receiver

 

35



--------------------------------------------------------------------------------

may be appointed without notice to Borrower, without regard to whether Borrower
has committed waste or permitted deterioration of each, any or all of Borrower’s
Property, without regard to the adequacy of any security for the Obligations,
and without regard to the solvency of Borrower or any other person, firm or
corporation who or which may be liable for the payment of the Obligations;
(d) Lender may exercise all the remedies of a mortgagee as provided by law and
in equity including, without limitation, foreclosure upon the Mortgage and sale
of each, any and all Property, or any part of the Property, at public sale
conducted according to applicable law (referred to as “Sale”) and conduct
additional Sales as may be required until all of the Property is sold or the
Obligations are satisfied; (e) With respect to any portion of each, any and all
Property governed by the Code, Lender shall have all of the rights and remedies
of a secured party thereunder. Lender may elect to foreclose upon any Property
that is Fixtures under law applicable to foreclosure of interests in real estate
or law applicable to personal property; (f) Lender may bid at Sale and may
accept, as successful bidder, credit of the bid amount against the Obligations
as payment of any portion of the purchase price; and (g) Lender shall apply the
proceeds of Sale, first to any fees or attorney fees permitted Lender by law in
connection with Sale, second to expenses of foreclosure, publication, and sale
permitted Lender by law in connection with Sale, third to the Obligations, and
any remaining proceeds as required by law.

9.3 Receiver. In addition to any other remedy available to it, Lender shall have
the absolute right, upon the occurrence and during the continuance of an Event
of Default, to seek and obtain the appointment of a receiver to take possession
of and operate and/or dispose of the business and assets of Borrower and any
costs and expenses incurred by Lender in connection with such receivership shall
bear interest at the Default Rate, at Lender’s option, and shall be secured by
all Collateral.

10. Indemnification. Borrower, jointly and severally, shall protect, indemnify,
defend and save harmless Lender and any participants, successors or assigns to
Lender’s interest in the Loan, and any other party who acquires any portion of
the Loan at a foreclosure sale or otherwise through the exercise of Lender’s
rights and remedies under the Loan Documents, and all directors, officers,
employees and agents of all of the aforementioned indemnified parties, from and
against all losses, liabilities, obligations, claims, damages, penalties, fines,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted or assessed against Lender on account of or in connection with
(a) the Loan Documents or any failure or alleged failure of Borrower to comply
with any of the terms of, or the inaccuracy or breach of any representation in,
the Loan Documents; (b) the Collateral or any claim of loss or damage to the
Property or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Property or the use, occupancy or operation thereof, (c) any failure or alleged
failure of Borrower to comply with any law, rule or regulation applicable to it
or to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), (d) any Damages whatsoever by reason of any alleged action, obligation
or undertaking of Lender relating in any way to or any matter contemplated by
the Loan Documents, (e) any claim for brokerage fees or such other commissions
relating to the Property or any other Obligations, (f) any and all liability
arising from any Leases related to the Property or under or by reason of the
assignment of such Leases to Lender, (g) Borrower’s violation of or failure to
meet the requirements of any Environmental Laws, (h) any Hazardous Materials
which, while any Property is subject to the Mortgage, exist on any Property,
(i) any civil penalty or fine assessed by OFAC against Lender or

 

36



--------------------------------------------------------------------------------

any Affiliate of Lender as a result of the funding of Loans or the extension of
credit, the acceptance of payments due under the Loan Documents or any Swap
Agreement or acceptance of Collateral, or (j) any state documentary stamp taxes,
intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any Loan,
whether originally thought to be due or not, and regardless of any mistake of
fact or law on the part of Lender or such Borrower with respect to the
applicability of such tax. Nothing contained herein shall require any Borrower
to indemnify Lender for any Damages (x) resulting from Lender’s gross negligence
or its willful misconduct, (y) resulting from a claim brought by any Borrower or
any Guarantor against an indemnitee for breach in bad faith of such indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Guarantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise out of a
dispute solely between or among indemnitees that does not involve an act or
omission by any Borrower, Guarantor or any of their respective Affiliates, and
such indemnity shall be effective only to the extent of any Damages that may be
sustained by Lender in excess of any net proceeds received by it from any
insurance of such Borrower (other than self-insurance) with respect to such
Damages. The indemnity provided for herein shall survive and remain in full
force and effect notwithstanding the payment of the Obligations, a foreclosure
of or exercise of power of sale under this instrument or any Mortgage, a
delivery of a deed in lieu of foreclosure, a cancellation or termination of
record of any Mortgage and the transfer of any Property. In the event the Lender
incurs any Damages arising out of or in any way relating to the transaction
contemplated by the Loan Documents (including any of the matters referred to in
this section), the amounts of such Damages shall be added to the Obligations,
shall bear interest, to the extent permitted by law, at the interest rate borne
by the Obligations from the date incurred until paid and shall be payable on
demand.

11. Miscellaneous.

11.1 No Waiver, Remedies Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.

11.2 Survival of Representations. All representations and warranties made herein
shall survive the making of the Loans hereunder and the delivery of the Notes,
and shall continue in full force and effect so long as any Obligations are
outstanding, there exists any commitment by Lender to Borrower, and until this
Agreement is formally terminated in writing.

11.3 Costs and Expenses. Each Borrower and each Guarantor (jointly and
severally) shall pay (a) all out-of-pocket expenses incurred by the Lender and
its Affiliates (including, but not limited to, the reasonable fees, charges and
disbursements of one law firm acting as outside counsel for the Lender and one
law firm acting as local counsel in each jurisdiction, the costs of appraisals,
public record searches, environmental reports and reviews thereof, title work,
recording fees, recording taxes and the costs of any other related documents or
examinations and investigations of the properties of Borrower and Guarantor
and/or Borrower’s and Guarantor’s operations), whether incurred prior to or from
and after the date hereof, in connection with the due

 

37



--------------------------------------------------------------------------------

diligence process and/or the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and the
perfection of Lender’s Liens in the Collateral, and (b) all out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of any counsel for the Lender), in connection with the
preservation, administration, enforcement and/or protection of its rights (i) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (ii) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans. If any Borrower should
fail to pay any tax or other amount required by this Agreement to be paid or
which may be reasonably necessary to protect or preserve any Collateral or such
Borrower’s or Lender’s interests therein, Lender may make such payment and the
amount thereof shall be payable on demand, shall bear interest at the Default
Rate from the date of demand until paid and shall be deemed to be Obligations
entitled to the benefit and security of the Loan Documents. The requirement to
pay costs and expenses provided for herein shall survive termination of this
Agreement, be a part of the Obligations and be secured by the Collateral.

11.4 Notices. Any notice or other communication hereunder or under the Notes to
any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, telegram, or registered or
certified United States mail with return receipt and unless otherwise provided
herein shall be deemed to have been given or made when delivered, telegraphed
or, if sent via United States mail, when receipt signed by the receiver, postage
prepaid, addressed to the party at its address specified below (or at any other
address that the party may hereafter specify to the other parties in writing):

 

Lender:   Wells Fargo Bank, N.A.

Commercial Lending Services

MAC – D1644-018

  1451 Thomas Langston Road   Winterville, NC 28590   Attn: Loan Administration
Manager (LDCMR) with copies to:   Wells Fargo Dealer Services   100 North Main
Street (MAC D4001-08A)   Winston-Salem, NC 27101   Attn.: National Accounts
Director                       -and-   Saiber LLC   18 Columbia Turnpike, Suite
200   Florham Park, NJ 07932   Attn.: Jane L. Brody, Esq.

 

38



--------------------------------------------------------------------------------

Borrower:

c/o Asbury Automotive Group, Inc. Sugarloaf Business Park 2905 Premiere Parkway
NW, Suite 300 Duluth, GA 30097 Attn: Vice President – General Counsel with
copies to: Asbury Automotive Group, Inc. Sugarloaf Business Park 2905 Premier
Parkway NW, Suite 300 Duluth, GA 30097 Attn: Vice President - Corporate
Development & Real Estate                         -and- JONES DAY® - One Firm
WorldwideSM 1420 Peachtree Street, N.E. Suite 800 Atlanta, GA 30309 Attn: Todd
Roach, Esq.

11.5 Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of the Jurisdiction and shall be
governed by and construed in accordance with the laws of said state (excluding
its conflict of laws provisions if such provisions would require application of
the laws of another jurisdiction) except insofar as the laws of another
jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.

11.6 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of each Borrower and Lender, and their respective successors and
assigns.

11.7 Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which when taken together shall constitute but one and the same instrument.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.

11.8 No Usury. Regardless of any other provision of this Agreement, the Notes or
in any other Loan Document, if for any reason the effective interest should
exceed the maximum lawful interest, the effective interest shall be deemed
reduced to, and shall be, such maximum lawful interest, and (a) the amount which
would be excessive interest shall be deemed applied to the reduction of the
principal balance of each Note and not to the payment of interest, and (b) if
the Loan evidenced by such Note has been or is thereby paid in full, the excess
shall be returned to the party paying same, such application to the principal
balance of the Note or the refunding of excess to be a complete settlement and
acquittance thereof.

11.9 Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.

 

39



--------------------------------------------------------------------------------

11.10 Approvals; Amendments. If this Agreement calls for the approval or consent
of Lender, such approval or consent may be given or withheld in the sole and
absolute discretion of Lender unless otherwise specified herein. This Agreement
and the other Loan Documents may not be modified, altered or amended, except by
an agreement in writing signed by Borrower and Lender and may not be modified in
any manner adverse to a provider under any secured or guarantied Swap Agreement
without that provider’s prior written consent.

11.11 Assignments and Participation. Borrower may not assign any of its rights
hereunder without the prior written consent of Lender, and any such assignment
made without such consent will be void. Lender may from time to time: (i) with
the consent of Borrower, which consent shall not be unreasonably withheld,
conditioned or delayed, sell, transfer, pledge, assign and convey the Note, the
Loan and the Loan Documents (or any interest therein), and delegate any and all
of its obligations with respect thereto; provided, however, that Borrower’s
consent shall not be required hereunder after the occurrence and during the
continuance of an Event of Default, or for a sale, transfer, pledge, assignment
or conveyance to (a) an Approved Fund (as defined in the Revolving Credit
Agreement), (b) an Affiliate or subsidiary of Lender, or (c) another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets provided that any such sale,
transfer, pledge, assignment or conveyance under this clause (c) is not a single
transaction by the Lender but is part of a larger transaction or series of
transactions by the Lender, and (ii) without consent of the Borrower grant
participations in the Loan to another financial institution or other Person on
terms and conditions reasonably acceptable to Lender and split the Loan into
multiple parts, or the Note into multiple component notes or tranches. If
Borrower’s consent is required as hereinabove provided, the Borrower shall be
deemed to have given its consent five (5) Business Days after the Lender has
requested such consent, unless such consent is expressly refused by Borrower in
writing. In connection with any such sale, transfer, assignment, conveyance or
participation, Lender shall, acting for this purpose as an agent of Borrower,
maintain at its offices a register for the recordation of the names and
addresses of Lender’s participants or assignees, and the amount and terms of
Lender’s sales, transfers, assignments, conveyances and participations including
specifying any such participant’s or assignee’s entitlement to payments of
principal and interest, and any payments made, with respect to each such sale,
transfer, assignment, conveyance or participation. Lender shall provide prior
notice to Borrower of such assignment and Borrower shall thereafter furnish to
such assignee any information furnished by Borrower to Lender pursuant to the
terms of the Loan Documents. Nothing in this Agreement or any other Loan
Document shall prohibit Lender from pledging or assigning this Agreement and
Lender’s rights under any of the other Loan Documents, including Collateral
therefor, to any Federal Reserve Lender in accordance with applicable law.

11.12 Dealings with Multiple Borrowers. If more than one Person is named as
Borrower hereunder, Lender shall have the right to deal with any individual of
any Borrower with regard to all matters concerning the rights and obligations of
Lender hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
managers, members and/or agents of any Borrower with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers hereunder. Each Borrower hereby appoints its Senior
Officers as its true and lawful attorney-in-fact, with full right and power, for
purposes of exercising all rights of such Person hereunder and under applicable
law with regard to the transactions contemplated under the Loan Documents. The
foregoing is a material inducement to the agreement of Lender to enter into the
terms hereof and to consummate the transactions contemplated hereby.

11.13 Waiver of Certain Defenses. To the fullest extent permitted by applicable
law, upon the occurrence of any Event of Default, neither Borrower nor anyone
claiming by or under Borrower will claim or seek to take advantage of
N.C.G.S.§ 26-7, et seq. or any other law requiring Lender to attempt to realize
upon any Collateral or collateral of any surety or guarantor, or any
appraisement, evaluation, stay, extension, homestead, redemption or exemption
laws now or hereafter in force in order to prevent or hinder the enforcement of
this Agreement. Borrower, for itself and all who may at any time claim through
or under Borrower, hereby expressly waives to the fullest extent

 

40



--------------------------------------------------------------------------------

permitted by law the benefit of all such laws. All rights of Lender and all
obligations of Borrower hereunder shall be absolute and unconditional
irrespective of (a) any change in the time, manner or place of payment of, or
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any provision of the Loan
Documents, (b) any exchange, release or non-perfection of any Collateral given
as security for the Obligations, or any release or amendment or waiver of or
consent to departure from any guaranty for all or any of the Obligations, or
(c) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Borrower or any third party, other than payment and
performance in full of the Obligations.

11.14 Integration; Final Agreement. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

11.15 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (A) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE.

11.16 BINDING ARBITRATION; PRESERVATION OF REMEDIES.

11.16.1 Arbitration. The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than 60 days
after service of a complaint, third party complaint, cross-claim, counterclaim
or any answer thereto or any amendment to any of the above, to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract or otherwise, in any way arising out of or relating to
(a) any credit subject hereto, or any of the Loan Documents, and their
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (b) requests for additional credit. In the event of a
court ordered arbitration, the party requesting arbitration shall be responsible
for timely filing the demand for arbitration and paying the appropriate filing
fee within 30 days of the abatement order or the time specified by the court.
Failure to timely file the demand for arbitration as ordered by the court will
result in that party’s right to demand arbitration being automatically
terminated.

 

41



--------------------------------------------------------------------------------

11.16.2 Governing Rules. Any arbitration proceeding will (a) proceed in a
location in the Jurisdiction selected by the American Arbitration Association
(“AAA”); (b) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (c) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

11.16.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

11.16.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the Jurisdiction with a minimum of ten years’ experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of the Jurisdiction and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award.
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the North Carolina Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

42



--------------------------------------------------------------------------------

11.16.5 Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

11.16.6 Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any of the Loan Documents, or to include in any
arbitration any dispute as a representative or member of a class, or to act in
any arbitration in the interest of the general public or in a private attorney
general capacity.

11.16.7 Payment of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.

11.16.8 Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Agreement may be amended or modified only in writing
signed by each party hereto. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.

11.16.9 Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court’s jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

11.16.10 Waiver of Jury Trial. The parties hereto hereby acknowledge that by
agreeing to binding arbitration they have irrevocably waived their respective
rights to a jury trial with respect to any action, claim or other proceeding
arising out of any dispute in connection with any of the Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. This provision is a material inducement for the parties
entering into the agreement evidenced by this Agreement.

[Signatures on following page]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Master Loan Agreement to be duly executed under seal as of the day and year
first above written.

 

Property 1   ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C., a Delaware
limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 2   MCDAVID PLANO-ACRA,
L.L.C., a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 3 & 12   ATLANTA REAL
ESTATE HOLDINGS L.L.C., a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 4   ASBURY DELAND HUND,
LLC a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 5   AVENUES MOTORS,
LTD., a Florida limited partnership   By:   Asbury Jax Management L.L.C., its
general partner   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer

 

44



--------------------------------------------------------------------------------

Property 6 & 11   C&O PROPERTIES, LTD., a Florida limited partnership   By:  
Asbury Jax Management L.L.C., its general partner   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 7 & 8   ASBURY
AUTOMOTIVE ST. LOUIS, L.L.C., a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 9, 10, 10a & 13a  
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C., a Delaware limited
liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 13   CROWN GPG L.L.C., a
Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 14 & 14a   ASBURY
AUTOMOTIVE MISSISSIPPI L.L.C., a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 15   Q AUTOMOTIVE
JACKSONVILLE FL, LLC, a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer

 

45



--------------------------------------------------------------------------------

Property 16   ASBURY ATLANTA FORD, LLC, a Delaware limited liability company  
By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer Property 17   ASBURY FT. WORTH
FORD, LLC, a Delaware limited liability company   By:  

/s/ Matthew Pettoni

  Name:   Matthew Pettoni   Title:   Treasurer   Accepted in Winston-Salem,
North Carolina:   WELLS FARGO BANK, NATIONAL ASSOCIATION   By:  

/s/ Chad McNeill

  Name:   Chad McNeill   Title:   Vice President

 

46